Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 1 of 70

CiLen ENTE 5)
———AO0 106 (Rev. 04410)-Application for a Search Warrant

mo

 

FEB 2% 2019 UNITED STATES DISTRICT COURT

for the
N DISTRICT OF W Western District of Washington

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No, MIJIY- O72

Target Accounts as further described in
Attachments A-1, A-2, A-3, and A-4

ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
raperty to,be searched and give its location):, . .
pyre et Accounts as fuAher described in Attachments A-1, A-2, A-3, and A-4, which are attached hereto and
incorporated herein by this reference.

located inthe | __Northern District of ____ California

, there is now concealed (identify the

 

person or describe the property to be seized):
See Attachments B-1, B-2, B-3, and B-4 for a list of information to be disclosed, which are attached hereto and
incorporated herein by this reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence of acrime;
© contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

[ a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 18, U.S.C. § 371; 1349 Conspiracy;

Title 18, U.S.C. § 1028; 1029 Aggravated Identity Theft; Access Device Fraud;
Title 18, U.S.C. § 1030; 1343 Computer Fraud; Wire Fraud

The application is based on these facts:

See attached Affidavit of Special Agent Joel Martini

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth o1 attached she ;

    
  

   

Applicant 's signa

Joel Martini, Special Agent FBI

 

Printed name and title

Sworn to before me and signed in my presence.

   

Date: 02/21/2019 _

 

Judge's signature

City and state: Seattle, Washington _ United States Magistrate Judge Mary Alice Theiler

 

Printed name and title
Oo fe HN DH OH FP WD NH =

NO bw NY NY NY NY NH NH NK RFK RF RF Re Re ee Re Re
ao SN OO UO BP WH NY KH Oo Oo BH HN HD FH HR WW LPO | CO

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 2 of 70

AFFIDAVIT

STATE OF WASHINGTON )
SS

i aod

COUNTY OF KING

I, Joel Martini, being first duly sworn, depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),
currently assigned to the Seattle Field Office, and have been so employed for approximately
2 years. I am assigned to the Cyber squad where I primarily investigate computer intrusions
and other Cybercrimes. My experience as an FBI Agent includes the investigation of cases
involving the use of computers and the Internet to commit crimes. I have received training
and gained experience in interviewing and interrogation techniques, arrest procedures, search
warrant applications, the execution of searches and seizures, Cybercrimes, computer
evidence identification, computer evidence seizure and processing, and various other
criminal laws and procedures. I have personally participated in the execution of search
warrants involving the search and seizure of computer equipment. I have received advanced
training in the acquisition and analysis of digital evidence (both network and host based),
responding to computer intrusions and other incidents. I currently hold a Bachelor’s of
Science in Information Systems from Corban University.

2. Prior to my employment as a Special Agent, I worked as a Computer Forensic
Examiner for the FBI for approximately 5 years. As part of that employment, I became
familiar with the design and operations of various electronic devices, networks, and
websites, including technology described herein.

3. I make this affidavit in support of an application for a search warrant for
information associated with certain accounts (collectively, “TARGET ACCOUNTS”) that
are stored at premises controlled by an electronic communications service and/or remote
computer service provider (“Provider”), referenced below. The information to be searched is

described in the following paragraphs and in Attachments A, which are incorporated herein.

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eo HN DBD A FSF WO NH

So NY NY NY NY NY NY NY NY HH KK HK KE KF FF KF KF KK eS
oN DN ON FSF WN KF CO Oo Fe HT DH ON SF WN KF &

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 3 of 70

This affidavit is made in support of an application for a search warrant under 18 U.S.C. §§
2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require the following:
a. Twitter, Inc. (“Twitter”), located at 1355 Market Street, Suite 900, San
Francisco, California, to disclose to the government copies of the information, including the
content of communications, further described in Section I of Attachment B-1, pertaining to
the following account(s), identified in Attachment A-1:
i. User ID: 178776029, also known as “@ryanrocks462”
(“SUBJECT ACCOUNT 1”)
ii. User ID: 715225783, also known as “@ryanrocks562”
(“SUBJECT ACCOUNT 2”)
b. Discord, Inc. (“Discord”), located at 444 De Haro St., Suite 200, San
Francisco, California, to disclose to the government copies of the information, including the
content of communications, further described in Section I of Attachment B-2, pertaining to
the following account(s), identified in Attachment A-2: |
i. User ID: 451537312900317201, also known as username
“ryanrocks462#8138” (‘SUBJECT ACCOUNT 3”)
il. Server ID: 419619233622654986, also known as “Ryan’s
Underground Hangout” (“SUBJECT DISCORD SERVER”)
c. Apple, Ine. (“Apple”), located at One Apple Park Way, Cupertino,
California, to disclose to the government copies of the information, including the content,
further described in Section I of Attachment B-3, pertaining to the following account(s),
identified in Attachment A-3: |
i. Apple ID: 1710515926, associated with
ryanrocks462@icloud.com (“SUBJECT ACCOUNT 7”)
d. Google, LLC (“Google”), located at 1600 Amphitheatre Parkway,
Mountain View, California, to disclose to the government copies of the information,
including the content, further described in Section I of Attachment B-4, pertaining to the
following account(s), identified in Attachment A-4:

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
Co eo nN HD HH FP W LP

bho bo bo we) i] ho bo bh NO — — — — — — — — — —_
oO sD DN UN BP WH HNO KH CO CO Se I DB HH FHP WD VY KF S&S

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 4 of 70

i. Account ID: 279578011651, associated with
ryanrocks562@gmail.com (“SUBJECT ACCOUNT 8”).
Upon receipt of the information described in Section I of Attachments B, government-
authorized persons will review that information to locate the items described in Section II of
Attachments B. This warrant is requested in connection with an on-going investigation in
this district by the Seattle Field Office of the Federal Bureau of Investigation (FBI).

4, As discussed herein, the FBI is conducting an investigation into an
unauthorized network intrusion and data breach of Nintendo Co., Ltd, and Nintendo of
America (collectively, “Nintendo”), for which there is probable cause to conclude was
committed by RYAN HERNANDEZ (DOB: 01/24/1999), also known as “Ryan West” and
by the online alias “RyanRocks,” a resident of Palmdale, California, and the user of each of
the TARGET ACCOUNTS.

5. The facts set forth in this Affidavit are based on my own personal knowledge;
knowledge obtained from other individuals during my participation in this investigation,
including other law enforcement personnel; review of documents and records related to this
investigation; communications with others who have personal knowledge of the events and
circumstances described herein; and information gained through my training and experience.
Because this Affidavit is submitted for the limited purpose of establishing probable cause in
support of the application for a search warrant, it does not set forth each and every fact that I
or others have learned during the course of this investigation.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 18, United States Code, Sections
371 and 1349 (Conspiracy), 1028(a)(7) (Identity Theft); 1028A (Aggravated Identity Theft);
1029(a)(2) (Access Device Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking);
and 1343 (Wire Fraud) have been committed by RYAN HERNANDEZ, as described below,
as well as perhaps other unknown persons. There is also probable cause to search the
information described in Attachments A for evidence, instrumentalities, contraband or fruits

of these crimes, as described in Attachments B.

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo fe SN DH DH SF WY NHN

Bw NY BH NY WN HP HD KH HN HK HH KH BS HSH Fe ee Se Re ee
oe ~~ A N & Ww we K&B DS OO OH ~~) ON On > we bo — So

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 5 of 70

SUMMARY OF PROBABLE CAUSE
A. Background

7. The FBI is conducting an investigation into a suspected hacking scheme,
having received information from Nintendo regarding unauthorized access to Nintendo
computer systems and the subsequent theft and dissemination of confidential and proprietary
data. The suspected threat actor was identified as RYAN HERNANDEZ, an individual
previously known to Nintendo and to the FBI for prior similar conduct. HERNANDEZ is
the user of each of the TARGET ACCOUNTS.

8. Nintendo is a consumer electronics and video game company.. Nintendo Co.,
Ltd, is headquartered in Japan, and its North American subsidiary, Nintendo of America, is
located in Redmond, Washington. Nintendo has manufactured a variety of home and
handheld game consoles, such as the Wii U, 3DS, and the Switch, and developed multiple
popular video game franchises, such as Mario, The Legend of Zelda, Pokémon, Animal
Crossing, and Splatoon, among others.

9. RYAN HERNANDEZ (DOB: 01/24/1999) resides at 40520 Aster PI,
Palmdale, California (“TARGET RESIDENCE”), with his parents Ruben and Sheila
Hernandez.

10. For some time, from approximately December 2015 until late November 2018,
the static home IP address! for HERNANDEZ at the TARGET RESIDENCE was
172.248.227.193. According to records obtained from Charter Communications in July
2017, the service provider for this IP address (172.248.227.193), the account was activated in
December 2015 in the name of “Ruben Hernandez” (HERNANDEZ’s father) at the
Palmdale, California TARGET RESIDENCE:?

 

' An Internet Protocol address (or simply “JP address”) is a unique numeric address used by devices,
such as computers, on the Internet. Every device attached to the Internet must be assigned an IP
address so that Internet traffic sent from and directed to that device may be directed properly from its
source to its destination. Most Internet service providers control a range of IP addresses.
* Investigators have requested, but not yet received, updated records from Charter Communications
related to this IP address.
Affidavit of Joel Martini UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
~ (206) 553-7970
Oo > JD WDB w FB WH NO

oo ~~ oN wn _ Go i) — oS ‘oO oo ~~] aN wn = Ge bdo — oS

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 6 of 70

‘arget Details fT 2.24 -193, 9/9/2016 12:01:00 AM,GMT,O
Name:
Address: ASTER PL, P CA 93551-2508
Type - RR HSD 2/14/2015 Date: Still Active
Name or Features: 1@roadrunner.com
number: 4

Advanced Subscriber Info

Equipment Details

Other Details
Information: First seen: 1/14/2016 1:06:52 PM

 

On about September 15, 2018, HERNANDEZ (ryanrocks462) (User ID:
451537312900317201 (SUBJECT ACCOUNT 3)) also posted his home IP address
(172.248.227.193) on his Discord server, “Ryan’s Underground Hangout” (Server ID:
419619233622654986 (SUBJECT DISCORD SERVER)):

ogee re Sad ee
ryanrocks4e?

 

11. In late November 2018, the static home IP address for HERNANDEZ at the
TARGET RESIDENCE changed to 76.232.194.142. According to records obtained from
AT&T, the service provider for this new IP address (76.232.194.142), the account was
established on November 21, 2018, registered to “Ruben Hernandez” at the Palmdale,
California TARGET RESIDENCE:

> Subscriber Information

 

 

Primary Contact Information Account Information Open
Contact Name: RUBEN HERNANCE? | Account Id: 290237662
CBR: 661-361-3386 = Account Name: RUBEN HERNANDEZ
ALT CBR: 661-361-2932 Sea piechoninierisreeihon
PreferredEmaik chernsnderS620... sh, ete i 220%
Sub Type: Consumer
Authenticated By: Passcode /QA | Susiness Type:
Network Type: FIIN-P
Billing: ATST
Bill Cycle: Zz
Bill Media: Paper
AutoPay: No
| Bill Language: Engish

As discussed below, HERNANDEZ expressly discussed his family’s change of Internet
service provider (ISP) on his Discord server (SUBJECT DISCORD SERVER). More
specifically, on about November 29, 2018, HERNANDEZ (ryanrocks462) (SUBJECT
ACCOUNT 3) expressed displeasure about a family member changing to a different service

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
on GW bo

oO Co sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 7 of 70

provider with reduced download and upload speed, which caused him problems:

 

Chime Bilis,

Based on the circumstances, investigators believe HERNANDEZ’s post on Discord was
reference to his father (Ruben) and the switch to AT&T (from Charter Communications, the
provider of IP address 172.248.227.193).

12. RYAN HERNANDEZ uses aliases, most commonly “Ryan West,” and various
online monikers incorporating “RyanRocks.” For instance, HERNANDEZ maintains a
Facebook account under the username “ryan.west.462.” According to records obtained from
Facebook, that account was registered in May 2011 under the name Ryan West, using
ryanrocks562@yahoo.com (SUBJECT ACCOUNT 5). The associated payment information
includes a Visa credit card ending in -8048, and an American Express card ending in -1723,
both in the name of RYAN HERNANDEZ, as well as a PayPal account associated with
email ryanrocks562(@yahoo.com (SUBJECT ACCOUNT 5).

13. | Furthermore, on various screenshots posted by HERNANDEZ (ryanrocks462)
(SUBJECT ACCOUNT 3) on his Discord server, “Ryan’s Underground Hangout”
(SUBJECT DISCORD SERVER), the username of “Ryan West” regularly appears, as set

forth in the example below:

Affidavit of Joel Martini UNITED STATES ATTORNEY
2) 700 STEWART STREET, SUITE 5200
USAG H20I8RO1Z69 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eo HIT DW WN fF WD NNO

NO NM WN PB NY NY DN BR RR ee
~a yD Ww mn fF WY NY KY OCOD CO Bena HD NH FP WW KY KF O&O

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 8 of 70

2 Chrone Fly fot View tory Moourarks Fecnle Wncow Hein

 

 

 

 

B. Summary of RYAN HERNANDEZ’s History of Targeting Nintendo

14. As described below, RYAN HERNANDEZ is an individual known to
Nintendo who has repeatedly targeted Nintendo and its products.

15. In2016, HERNANDEZ registered for Nintendo developer access, including,
among other things, accepting the terms of a non-disclosure agreement governing the use and
disclosure of information. HERNANDEZ then accessed confidential and proprietary
information, including material for the Wii U console and Nintendo 3DS system, through
Nintendo’s developer sites. HERNANDEZ then, in violation of the terms of the non-
disclosure agreement and various laws, publicly posted and disclosed such information.
Such disclosures of confidential and proprietary information increase the risk of piracy of
Nintendo products, among other harms caused to Nintendo.

16. | Nintendo, through its representative, contacted HERNANDEZ demanding he
cease and desist such conduct. In about September 2016, HERNANDEZ, then a minor, and
his parents agreed that HERNANDEZ would cease such activities and cease use of
Nintendo’s developer sites and confidential and proprietary information.

17. HERNANDEZ thereafter engaged in hacking activity targeting Nintendo and
stole confidential and proprietary information, which led to a criminal referral and law
enforcement contact. As part of that prior conduct, HERNANDEZ used some of the same
online accounts and the same IP address as the current intrusion under investigation.

Affidavit of Joel Martini UNITED STATES ATTORNEY
/ 700 STEWART STREET, SUITE 5200
DEAD #2 SR) aG0 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo on DBD UH SFP W YP —

So HO NH NY NN NV NY NN NO KH HK KF HF RK HP KF EF KS
oo sl OOS oa) - we bo — So \o ao ~] nN ua fe ive) bo — oS

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 9 of 70

18. More specifically, in about October 2016, a user on Nintendo’s online
Developer Portal successfully persuaded a Nintendo employee to respond to a help request
posted on a Nintendo online forum. Upon clicking on a link posted by the threat actor, the
Nintendo employee’s Developer Portal credentials were hijacked and obtained by the
originating user. The threat actor then used the stolen account credentials to upload malware
onto the site, which logged the tokens of legitimate users logging onto the site, and later to
gain administrator access to the Developer Portal and download proprietary Nintendo data.

19. | Nintendo launched an internal investigation into the incident, remediated the
intrusion, and identified the malicious user as RYAN HERNANDEZ of Palmdale,
California. This identification was made in part by matching the IP address
(172.248.227.193) used for the attack with the IP address legitimately used by
HERNANDEZ on the Nintendo network. Further, Nintendo noticed that some of the stolen
data was appearing on a Twitter account with the username @ryanrocks462 (SUBJECT
ACCOUNT 1).

20. In March 2017, Nintendo contacted FBI Seattle regarding the above attack.
FBI Seattle opened an investigation and confirmed through legal process that the IP address
(172.248.227.193) used to hack Nintendo’s network was registered to “Ruben Hernandez,”
in Palmdale, California (TARGET RESIDENCE), where RYAN HERNANDEZ also
resided. Nintendo also provided FBI with copies of Twitter posts from user @ryanrocks462
(SUBJECT ACCOUNT 1) implying responsibility for leaking Nintendo information. For
instance, in July 2017, Twitter user @ryanrocks462 (SUBJECT ACCOUNT 1) appeared
to take credit for the leak of data related to the Nintendo Switch SDK, while thanking “anon”

for assistance:

Affidavit of Joel Martini . UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Coe SN DBD WH F&F WY WH

mB bp bv NHN WN WB KH WN KD BF HF He eR Oe ee ee ee
reo AY DB OH fF WY KY YF CO DO fF AND AH SF WW VY YK SO

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 10 of 70

Dente -
—— ryanrocks462 ,

| feel special now, thx for helping anon <3
twitter.com/ryanrocks462/s ...

ae

[NX Paes Daykit 1]

“SDEV' and "EDEY"

[Do rot show that I posted thes, you may
repost just Gon’) shows my & thx]

Nintendo Switch SDK ;
October 2016 Leaked!

= yous) ADAM

 

 
 
   

   

10:16 AM~ 1 Jul 2017

sucs @ OOO

21. On about October 25, 2017, FBI agents (including this affiant) contacted and
interviewed RYAN HERNANDEZ at his Palmdale, California residence (TARGET
RESIDENCE).’ Also present were HERNANDEZ’s parents, Ruben and Sheila Hernandez.
HERNANDEZ confirmed that he used Twitter account @ryanrocks462 (SUBJECT
ACCOUNT 1) but initially claimed that his posts about hacking Nintendo were simply
jokes. After initially denying involvement in the Nintendo hack, HERNANDEZ later
acknowledged accessing the Nintendo Developer Portal but claimed he did so at the
direction of an unknown anonymous Twitter user who had since deleted his/her account.
HERNANDEZ also claimed to have deleted any Nintendo data. At the conclusion of the
interview, HERNANDEZ promised to stop any further malicious activity against Nintendo
and indicated an understanding of potential consequences of future criminal activity.

G, Summary of Investigation and use of TARGET ACCOUNTS

22. In October 2018, Nintendo first contacted FBI Seattle to report further

intrusion activity, which it attributed to RYAN HERNANDEZ. Nintendo observed a threat

 

3 During the interview, RYAN HERNANDEZ responded to investigators’ questions predominantly
in writing and through gestures. According to his father, HERNANDEZ was seeing specialists for
developmental difficulties.

Affidavit of Joel Martini UNITED STATES ATTORNEY

Hy 700 STEWART STREET, SUITE 5200
He Ae henOT26? SEATTLE, WASHINGTON 98101

(206) 553-7970
mo eo ND DH FP WY NO —

Oo wo bw WH VY WHY NN KD HN RB HR HB HS BS BS SF eS eS
o st TN A Se WD NY SH Oo CO OBO HS DH Se YD YP KS SS

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 11 of 70

actor at the same IP address (172.248.227.193) previously identified as associated with
HERNANDEZ’s Palmdale, California residence (TARGET RESIDENCE) using an
unauthorized authentication certificate to access various internal Nintendo development tools
and unreleased game titles, among other things. Nintendo provided the FBI with various
identifiers and.accounts associated with HERNANDEZ, including the TARGET
ACCOUNTS. According to Nintendo, its internal examination of its network and
remediation efforts ultimately uncovered HERNANDEZ’s unauthorized access to multiple
Nintendo servers dedicated to various stages of product development and distribution, dating
back to at least June 2018. Some of the impacted servers are located in the Western District
of Washington.

23. In January 2019, Nintendo representatives provided additional details about
Nintendo’s ongoing remediation of HERNANDEZ’s intrusion and its prior dealings with
HERNANDEZ, including the 2016 conduct, discussed above. Nintendo communicated
locating unauthorized network access by 172.248.227.193 and more recently
716.232.194.142, which was deterimined to be HERNANDEZ’s more recent home IP
address. According to Nintendo, to date, it had located evidence of HERNANDEZ’s
unauthorized access to at least four server groups. For instance, one of the server groups
related to a staging environment for the Nintendo eShop, which was used for pre-production
testing. In June 2018, HERNANDEZ’s home IP address accessed the server(s), which
required use of a legitimate certificate. The actor requested pre-release information and
downloaded data, including development tools and retail titles Splatoon 2 and Minecraft.
Similarly, in June 2018, an IP address belonging to HERNANDEZ accessed the device
authentication server group using an illegitimate certificate. Beginning in July 2018,
HERNANDEZ’s IP address accessed the server group that managed content for retail kiosks,

including advertising material and game demos. Nintendo suspected that the certificates

 

4 According to Nintendo, it observed other unauthorized actors using the same credentials, which led
it to believe that the particular compromised credentials had been shared on some online forum or

group.

Affidavit of Joel Martini UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo S&S 4S HD OH SP WW KH

NO NO NY NO | HF HF KF HF FF Fe FE S|
MS NY SB CS WO CO SI DH A SP W NH KH CO

ob NM WY WY
eo nN HD wN

bo
a

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 12 of 70

required from such access were possibly obtained from an application extracted from the
previously compromised staging environment server group.

24. As part of its referral, Nintendo provided the FBI with information it had
gathered about HERNANDEZ and his activity relating to Nintendo and its products.* As
conveyed by Nintendo, RYAN HERNANDEZ openly discussed Nintendo and Nintendo
products and his theft of Nintendo property through various online accounts.

25. RYAN HERNANDEZ maintains a large number and wide variety of accounts
at various service providers, including, but not limited to, the TARGET ACCOUNTS. For
instance, investigators have identified several email accounts believed to be used by
HERNANDEZ, including: ryanrocks462@yahoo.com (“SUBJECT ACCOUNT 4”),
ryanrocks562@yahoo.com (“SUBJECT ACCOUNT 5”), ryanrocks463@yahoo.com
(“SUBJECT ACCOUNT 6”), ryanrocks462@gmail.com, ryanrocks562@gmail.com
(SUBJECT ACCOUNT 8), ryanrocks462@icloud.com (SUBJECT ACCOUNT 7), and
ryanrocks462@outlook.com.

26. It appears that RYAN HERNANDEZ frequently has used his Yahoo (Oath
Holdings, Inc. (“Oath”)) accounts, ryanrocks462@yahoo.com (SUBJECT ACCOUNT 4),
ryanrocks562@yahoo.com (SUBJECT ACCOUNT 5), and ryanrocks463@yahoo.com
(SUBJECT ACCOUNT 6), particularly to register other email and social media accounts.
Each of these Yahoo accounts is registered using HERNANDEZ’s known alias “Ryan
West.” According to records obtained from Oath, account ryanrocks462@yahoo.com
(SUBJECT ACCOUNT 4) was registered in 2009, and is in the name “Mr Ryan West” with
an alternative email address of ryanrocks463@yahoo.com (SUBJECT ACCOUNT 6):

 

> Nintendo retains a third-party company to assist in monitoring and investigating threat activity and
threat actors. >

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
So aT HD A &e WY LO

—
Co

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00072-MAT

Login Name:
GUID:
Propenties Used:

Yahoo Mail Name:

Alternate Communication Channels:

Registration IP address:
Account Created (reg):
Other Identities:

Full Name

Document 1 Filed 02/21/19 Page 13 of 70

ryanrocks462
RVPGZ7RYWQY4GFOBP2J5FUHJAA

Answers
Flickr
Mail

ryanrocks462G yahoo.com

ryanrocksd63@¢ yahoo.com Verified
16613613779 Verified

78 40.64.184

Wed Oct 14 01:02:22 2009 GMT
ryanrocks462 (Yahoo! Mail)

Mr Ryan West

Account ryanrocks562@yahoo.com (SUBJECT ACCOUNT 5) was registered in 2011, in

the name “Ryan West” with an alternative email address of ryanrocks462@yahoo.com

(SUBJECT ACCOUNT 4):

Login Name:
GUID:
Properties Used:

Yahoo Mail Name:

Ahtemate Communication Channels:

Registration IP address:
Account Created (reg):
Other Identities:

Full Name

ryanrocks562
V2ZEQBTL6CNEM2DHISSSSOB4SE
Mail

Groups

ryanrocks$62@ yahoo.com

ryanrocks462@yuhou.com Verified
16613613779 Verified

184.72.15.185

Tue Muay 17 06:40:07 2011 GMT
ryanrocks562 (Yahoo! Mail)
Ryan West

Email ryanrocks463@yahoo.com (SUBJECT ACCOUNT 6) was registered in 2012, in the

name “Ryan West”:

Login Name:

GUID:

Properties Used:

Yahoo Mail Name:

Alterate Communication Channels:
Registration IP address:

Account Created (reg):

Other Identities:

Full Name

ryanrocks463
QISCKVGAPVUOO6WSNGOHPGPR6A
Mail

ryanrocks463@ yahoo.com

16613613779 Verified

78.22A9.170

Sat Apr 14 04:33:17 2012 GMT
ryanrocks463 (Yahoo! Mail)

Ryan West

The three Yahoo accounts are all associated with the same phone number, 661-361-3779.

27,

As of December 26, 2018 (the date of Oath’s production), the most recent log

on for each of these “ryanrocks” Yahoo accounts occurred on December 11, 2018, which

leads investigators to believe the accounts remain active.

Affidavit of Joel Martini
USAO #2018R01269

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
—

i) — — — — — —_ —_ —_ — —
Go Oo oO ms NS & Ge ob - Co CO CO ~) Dn wn S&F W LY

i)
—

Ze

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 14 of 70

Discord TARGET ACCOUNTS

28. Nintendo provided the FBI with screenshots and summaries of various posts by
Discord user ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) on
HERNANDEZ’s Discord server called “Ryan’s Underground Hangout” (Server ID:
419619233622654986 (SUBJECT DISCORD SERVER)). As discussed below, Discord
basically enables users to create chatrooms (called “servers”) where users can communicate
through posts and/or direct messages as well as through voice or video chat.
HERNANDEZ’s SUBJECT DISCORD SERVER also had various “channels,” which are
akin to topic-specific message boards or chats, which included such names as #nintendo-
switch-keys, #switch-title-keys, #hacky-talk, #splatoon-2-talk, #splatoon-1-shit, among
several others.

29. The FBI confirmed that RYAN HERNANDEZ is Discord user ryanrocks462
(User ID: 451537312900317201 (SUBJECT ACCOUNT 3)), the operator of “Ryan’s
Underground Hangout” (SUBJECT DISCORD SERVER). According to records obtained
from Discord, HERNANDEZ’s account ryanrocks462 (SUBJECT ACCOUNT 3) was
registered on May 31, 2018, from HERNANDEZ’s home IP address (172.248.227.193),
using email ryanrocks463@yahoo.com (SUBJECT ACCOUNT 6): |

User ID: 451537312980317261
Usérname: Ryanrocks462#81238
Email: ryanrocks463¢yshoc. com
Registration Time (UTC): 2018-05-31 00:08:85
Registration IP: 172.248.227.193

Additionally, Discord IP log records confirmed that HERNANDEZ’s account was accessed
regularly from HERNANDEZ’s home IP address (172.248.227.193), i.e., from the TARGET
RESIDENCE and from the same IP address used to access Nintendo’s network, between
August 18, 2018 (the first date of the logs provided) until November 28, 2018. Thereafter,
Discord account ryanrocks462 (SUBJECT ACCOUNT 3) was regularly accessed through
the new IP address (76.232.194.142) for the TARGET RESIDENCE.

30. Asnoted above, according to records obtained from AT&T, the account

Affidavit of Joel Martini UNITED STATES ATTORNEY
19 2 700 STEWART STREET, SUITE 5200
Hes eenERAI69 SEATTLE, WASHINGTON 98101
(206) 553-7970
wo wo wy Dn wo S&S WH PO KF

—
o

11

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 15 of 70

associated with this IP address (76.232.194.142) for HERNANDEZ’s Palmdale, California
TARGET RESIDENCE was established on November 21, 2018, registered to “Ruben
Hernandez.” Moreover, as noted above, according to screenshots provided by Nintendo, in
late November 2018, Discord user ryanrocks462 (SUBJECT ACCOUNT 3) posted on
Discord (SUBJECT DISCORD SERVER) about his frustration of a family member
changing to a different Internet service provider, which prompted him to halt streaming and

his YouTube account:

ay eet eh RC Reco ete yy eee Ta

ete ieee ace coe ty aM eto mien dU etna MOR oe treet Relea uC eel bod
ind this coming from someone who had 300mbps both ways prior)
I'm looking into a solution but | don't think this ISP can “upgrade”

FORGET ete Uni aed poms ct retin as
RSet ea Carat «2 |
ue rete a power {o find a solution. Youtube will be haulted. Thx

 

On December 3, 2018, Discord user ryanrocks462 (SUBJECT ACCOUNT 3) posted that
the issues were resolved and included a link to his new YouTube channel, stating that his
next stream would likely be “splatfest,” which I recognize as a reference to the Nintendo
Splatoon game:

sues are now fixed! :3 you can come here to my other new channel to ; Dee abel
oer iiss

Lh irturrden ds)

 

31. Discord user ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ)
posted on Ryan’s Underground Hangout” (SUBJECT DISCORD SERVER) numerous
messages suggesting he was engaged in hacking activity and had unauthorized access to files

and information pertaining to Nintendo products.° Below are several examples:

 

® All of the sample screenshots and summaries of Discord postings described herein were provided
to the FBI by Nintendo and occurred on Ryan’s Underground Hangout” (SUBJECT DISCORD
SERVER). It is believed that HERNANDEZ participates on other servers as well. For instance, in
October 2018, Discord user ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) posted an

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
co Oo eo SYD DWN HU SLUMwhLOULULDN SOU

i) bo NM ho tN i) ho Nm — — — — — — — — —_ —
~— a wn & wo i) — i) co) o ~~ aN wn - tad bo —

bo
eo

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 16 of 70

a. Discord user ryanrocks462 (SUBJECT ACCOUNT 3)
(HERNANDEZ) claimed to have access to Nintendo servers and was actively downloading
content, specifically related to the Nintendo Switch. For instance, on August 28, 2018,
ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) posted a screenshot of what
appears to be a file folder titled “Switch CDN” along with the message: “2 more Terabytes

and ill have all of nintendos cdn”:’

cUOOL0STEE I 1y81 nas

it] Chee 7 00h [ewisted) Hh. B
POOL OOePNE TLV rue
dy POO ONC DRET [5B] rn

SOO LOR OPPR TIVE] ee i
COD eee Met dees Lael

0) | SR a fee apo

 

2 more Terabytes and ill have all of nintendos cdn

On about September 3, 2018, Discord user ryanrocks462 (SUBJECT ACCOUNT 3)
(HERNANDEZ) posted a similar image of the “Switch _CDN” file folder with the message:

“just the jap titles to go oml”:§

 

invitation to another Discord server called ““WarezNX,” which is believed to also relate to Nintendo
products.

7 “CDN” often refers to a Content Delivery Network which is a method by which data is transmitted
by using a system of distributed servers that deliver the content based on your geographic location.
This helps speed up data transfer.

* According to various online reference sites, “oml” typically means “Oh My Lord” in Internet slang.

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
—_—

co Oo me IN OHO UN Se WY WY

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 17 of 70

Gee 7320 5100S tot byfee 13 TD
or Ga) bor LED ere
Peren Seagate Bom Pir Dewy ©

Crmmnmet: Accuat 28. 30'9 a 3:70 PM

Mocttet Avgnt 22, 50'¢ 12 Fw
Rhares Wye
Laresd

+ Mere ree

Lassi coated Asjeti 2a ID'D alas Pw

7 Nerve Lateran

Swien CON

just thejap titles to go oml

 

I also noticed that the “Switch CDN” folder appears to have 2.32 TB of data, which is an
extremely large amount of data. I also noticed that, according to the posted screenshots, the

files appear to be backed up on a Seagate Backup Plus Drive:

ee Switch _CDN — Python — 60x24 |
Done

Switch CDN 2.32 TB

tSeSeGce22c9aspah7Ot714835t22Ied.nca: 3S4/3] 4.95G/14.0G [88:56e01245, B5,6NB/s | ——— Modified. August 26, 2018 at 9.42 PM
f5cSeWde22c9a5bab7b17148351223e8.nca: 35/3] 4.966/14.0G [00:56<01:44, B6.0HB/s
TSCSeRSEZZCIASOOHIBTTISBISTAZIEH. NCO! 3643] 4.97G/14.0G [00:56<81744, B6.0M0/s
fcSeQde22cIaibab7bf7148IS(22JeG.nca: 3G%/3] 4.976/14.0G (O00:56<01:44, BG, IMD/s
fedece22ZcIasbal7b1714BISt2IeG.nca: JGL/3I] 4-9¥G/14.0G [00:55<01544, Bb, IML’ s
(ScSeNde?2cQaSbahMb{7148151223eR.nca: 36% 3] 4.996/14.0G [00:56<01:44, 86,2MA/s | © Generak

fScSedde22c9aSbabIO171483ISf2I2IeG.nca: 36/3] $-COC/14.0G [00:56<01243, BG. 4MB/s Kind: Fokder
fSeSetce22c9aSbaB7O17148351223e8.nca: 3G%/3| §.016/14,0G [00:56<01143, 86.4MB/s Size: 2,320,519,805,03! bytes (2.32 TB
fScSeQde22cIaSbaBb7Of7148IS{22IeB.nca: IGV/3] $.02G/14.0G 100:56<01:43, 86. SMB/s ‘on disk} for 3,008 ites
fScSeOce22c9aSbab7b(T14835(22eG.nca: IGS/3] 5.036/14.06 (80:56<01743, 86. 5MB/s Where: Seagate Backup Plus Drive »
TScSeWse2ZcJasbab7ot7149ISt2ZZIeG.nca; 3368/3] 5.046/14.0G [00:57<01243, Bb. IMB/s Baccups

(SeSe@ce22c9asbab7DI7148351223e8.ncat 368/35] 5.O5G/14.0G [88:57<01743, BS.5M8/5 |  Croatod: August 28, 2018 at 9:29 PM
fScSebde22c9aSbaBbJb(71483S{22IeB.nca: 36%/3| $.066/14.0G [00:57<81:42, B6.6MB/s | Mogified: August 28, 2018 at 9:32 PM
fSeS5elce?2c9aSbab bf 71483951223e8.eca: 36%)3] $.076/14.0G [80:57401:43, Bb.4MB/s Shared folder
fScSelde22cPaSbab7bf7148IS{22IeB.nca: 36%/3| 5.086/14.0G [00:S57<01:42, 86. 48/5
F5eS5eOce22c9a5DaG7O17148351229e8.nca: 3G6%)/3] 5.09G/14.0G (08:S7<e1742, 86. 6MB/s Locked
McSeldeZZcVasbay7ot714GIStAZJeG.nca: IGV/3] $.10G/14.0G [00:57<01:42, Bb. SMB/s ow idee erie
F5cSedde22c9aSbabVb1714335122IeB.nca: 37%)/3] 5.11G/14.06 (80:57<b1:42, B6.SMB/s pee
PScSelde2ZcPasbabTb(714035(22IJeG.nca: IPM/3| 5.126/14.06 [00:57<01:42, B6.4M0/s Last opened: Augual 28, 2018 at 0:32 PM
fSeSehde22cVasbabb(7148I6f22JeR.nca: IVA|I| $.196/14.0G [88:98<81247, AG. SMB/S
(ScSe@de22c9asbabIb(7148Is{22eB.nca: 37%/3] $.13G/14.0G [00:56201242, B6.6MG/s | Y Name & Extension:
{(ScSeddeIAc9aSbak7ol7148Isf22IeS.nca: 37%/3| $.146/14.0G [80:58<01:42, B6.5MB/s .
fHcSetde2zcdasbaG7f7148351223e8.nca: 37/3] $.15G/14.0G [00:56<01:42, B6.5H0/5 | Switch CDN
1

b. On September 24, 2018, Discord user ryanrocks462 (SUBJECT
ACCOUNT 3) (HERNANDEZ) posted in the #general channel of his SUBJECT
DISCORD SERVER an image showing what appears to be domains, along with the

 

message: “the new botnet server :))))))”:°

 

° A “botnet” typically refers to a network of compromised computers known as “bots” that are under
the control of a cybercriminal or “bot herder.” The bots are harnessed by the bot herder through the
surreptitious installation of malware that provides the bot herder with remote access to, and control
of, the compromised computers. A botnet may be used en masse, in a coordinated fashion, to deliver
a variety of Internet-based attacks, including DDoS attacks, brute force password attacks, the
transmission of spam emails, the transmission of phishing emails, and hosting communication
networks for cybercriminals (e.g., acting as a proxy server for email communications).

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
cor Oo re STN DTD HO FEF WY YP Ke

bo i NM Nw NY i) i) bo — —_ — re —
o aH e Ww i) re 6 OCU ao ms io) | Se Ww et

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 18 of 70

 

the new botnet server ))))))
Based on my training and experience, | understand this message to indicate that
HERNANDEZ is displaying external computers under his remote unauthorized control.

é. On October 17, 2018, Discord user ryanrocks462 (SUBJECT
ACCOUNT 3) (HERNANDEZ) posted a screenshot and stated that others were allowed to

use his Amazon server as a LAN host:!°

 

sin Comm Cel Mitel Mita Reem Nar Lin= Fae) pets) acl aM ela ey

 

According to information provided by Nintendo, review of the image indicates Discord user
ryanrocks462 (SUBJECT ACCOUNT 3) appears to be running a Switch play LAN host.
d. On December 12, 2018, Discord user ryanrocks462 (SUBJECT

 

10 <7 AN” typically refers to Local Area Network which refers to a group of interconnected
computers.

Affidavit of Joel Martini UNITED STATES ATTORNEY

9 9 700 STEWART STREET, SUITE 5200
USAG Salen E67 SEATTLE, WASHINGTON 98101

(206) 553-7970
2 i)

>

oO @ ~~ NS

10
11
12
13
14
15
16
17
18
19
20
21
a9
23
24
25
26
27
28

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 19 of 70

ACCOUNT 3) (HERNANDEZ) posted a link to Google Drive that he claimed contained the
Nintendo Developer Portal for Wii U and 3DS:"!

a

pte ant lair ere Re eet gi

 

es On December 16, 2018, Discord user ryanrocks462 (SUBJECT
ACCOUNT 3) (HERNANDEZ) posted an image of the file directory on fileshare.nintendo-
europe.com and commented that the Switch had been added. The image appears to have

been taken via a cellphone.

Oi eee ee Rims

 

ok 2k oe ok

 

'! According to information provided by Nintendo, the owner of the Google Drive folder was listed
as Mary Landry (mary.landry@my.tccd.edu).

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
DSA ea R ERO lee SEATTLE, WASHINGTON 98101

(206) $53-7970
co OD Fe IN DH FP WY YY

BO po BM KN KR KO BRD RO RO Re Se
eo ~~ DH w SF WY NY YF CT CO Fe ST HD ww SF WH VY Fe

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 20 of 70

    

NOE meee belie

Navigation My Files

4) jCownlsadMarketrg [|Dewnicad selected files
4} Downloud f
~ GUIDELINES Etenate
4_j Hardware Imagos () Ninerco 398 family.2p
_jenyk (C) Nivterco DS famiy zip
4 3RG3 sate i

This post suggests that HERNANDEZ may have access to a Nintendo file directory, related
to the Nintendo 3DS and Switch consoles, among other things.

f. On January 20, 2019, Discord user ryanrocks462 (SUBJECT
ACCOUNT 3) (HERNANDEZ) posted a screenshot of a file directory, which appears to
relate to Splatoon 2, a Nintendo product, along with the message: “lg [large] I should get to

 
 
 
 
 
 
 
 
 
 
   
 
 

work uwu”!?:

23: s Bm es fe ge fo
Pacnecne Meme + Date Nedited San kod
£7 Medarve > BS Rockenberg hd. cag! buying the Invocent | FEP Mati! Poke
he 3 i Screen Ghot 2010-05-08 at 2.62.18 Pong me
EX Droppan + Spatoan Hacks - al main meaponds rapic te ovine fr
0 Abr + BD Spatoon 2 - Equicicige Commercial vere over fs
wy Roptcmions —” Mt Splntoan 2 Hacks - Accessing the Solatleat World Premiere in 2015 Fer
ns » By Spatagn 2 hacks - ancho w pemen aay - lorce maxon re
2° Deskton » ER Spoon 2 Hecke - Cama Inggertan eaty Ran maker G
Documents» ‘$l fipmtoon 2 nacka - Camo Thgguctan Earty Tower Controt

> BE Spletoan 2 Hacks - DLC Cotolng early

© downtoacs Pht Sotetoon 2 hacks - Equipped Hidden Octoling Gear with DLO Octo expansion eetaling

T atory © 22 Spletoan 2 Macks - Grizaco Charger andi Agent 3 Giear bry Tart wits / Rarieent Battie:

£9} Siysott Yo

   

vicaa > ©) Ongena Recordings
]} Remote Diss SS Gerson Ghot 2076-09-27 at 3.20.31 Peng
(ED Berman Shot 2018-09-77 af 8.50.17 PM png
1 Seveen Shot 2078-09-27 ut 6.50.34 PA prg

et BOOTCAMP IE Screen Shot 2018-02-27 at 6.51.49 Pll.png
Ei Seagate... £ il sotatocs 2 hacks. mov
a thyme fog

» 0) Splstogs 2 hacks - Piranha Pi Early AlainMtator
Bit Spktoan 2 Hacks - Piranha Pit earty Tart Wor
© BY Splatonn 2 Hacks - Privsen trattie with one person
} Sen Splntoas 7 Hacks - Shetess nicing and Cetoing bots in Oftina Rut War / Rarked batte
GE Riplatrns 7 Haske - Tart iter nn Ruins Ron
bef Spistoan 2 nacea - Hance Wore eany Ranvaker
fey Bolatonn 2 hacks Wahco Wer! earty Tower Conirat
fe Spitonn 2 Hacks OMLINE {- New Aitacore Hatal Carly INTENSE CLAM BLITZ! Rankect Battle!
» I Splstosn 2 O5T Degnring a Match Drterert Versions Compansan
» fe) Somtocn 2 OST Now or Never Ditferant Wernions Compatsen
» BB Splmtonn 2 atoray stage! 00 percent iniied
» 0 Spiess Geme Game Play [INTERACTIVE DEMO Wii U Kook!
© Spitocn Mack Amack Montage
+ DP Spittoon Hacks « Goong a Payers Bots a Raneacer in Online Ranked Butte = VSGa7"
+ it Solstoon necks - Ina Cowsrage Runge Mocifer
© ER Splutonn Hacks - Oring Ports Modifier
¥ 8 Bpistoos Hacks - O-iinw Power Gauge Moditer
@ Cauge.nt
originabenty
‘Solucon Hacks ~ Onine Power Gauge Mositernow
Tt Spintoos Hacks - Onhne Proete Batue im Inkopohs Plaza!
fet Solstoon Macks - Tut War Ova/Tire No Disconsoct May OD 2007, ROG

 

I also further noted that a Seagate drive (presumably, an external backup drive) was listed
among the connected “Devices,” which is consistent with the August 28 and September 3,

2018, Discord posts discussed above.
d. On February 4, 2019, Discord user ryanrocks462 (SUBJECT

 

'2 According to various online reference sites, “uwu” is Internet slang.

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
co Oo Fe STD DW OH FP WY HO

wo NO pO HN HN PO BO RD DRDO
Se yD DBD HH F&F WH YP YF CO CO TPF AN DH Se WW YP

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 21 of 70

ACCOUNT 3) (HERNANDEZ) indicated that he needed to test a new piracy patch and

posted multiple screenshots that he described as Nintendo internal servers, such as:

INtErNel SeRvErs

 

He further indicated that these images included Nintendo’s internal eShop API testing server
(which, as discussed above, is one of the server groups identified by Nintendo as having

been compromised by HERNANDEZ):

This is Nintendo's Internal Eshop Api testing

 

User ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) further indicated that he
had been working on Nintendo “Server stuff’ for the past 3 to 4 months and had learned a lot

about Nintendo:

No adem

Parte bar ian oy ee ee Tm la delete Lh

Server stuff has been my thing for the past 3/4 months

And | leamed a lot about Nintendo uwu

 

32. Discord user ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) also
referenced his prior 2016 hack of Nintendo. For instance, on December 22, 2018, Discord
user ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) engaged in communications
with other users in which they discussed HERNANDEZ’s prior hack of Nintendo’s
Developer Portal. Initially, ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ)

Affidavit of Joel Martini UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
cr ODF ND UN FW PY

co ~ ON wa = bo to oS \o oO ~ nN sn - wo i) —

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 22 of 70

asked others for available storage, either on their computer or on a Google Drive, indicating
he need “like 400GB” for a backup that possibly included “30,000 + links” and “pre-release
stuff to”. User ryanrocks462 (HERNANDEZ) further suggested that the files related to
“3ds/wiiu probably”. User ryanrocks462 (HERNANDEZ) then told another user “U have to
phish SDSG[,] Like anon did for me with the 16.7 sdk” and further explaining the phishing
methodology. As set forth in the tweet by user @ryanrocks462 (SUBJECT ACCOUNT 1)
(HERNANDEZ), above, HERNANDEZ thanked “anon” for helping with the leak of Switch
SDK in October 2016. Based on my training and experience, and my involvement in this
and the prior investigation, I believe that HERNANDEZ’s comments relate to his prior hack
of Nintendo’s Developer Portal, discussed above.

33. Discord user ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) also
referenced his prior contact with FBI agents. Specifically, on November 24, 2018, Discord
user ryanrocks462 (SUBJECT ACCOUNT 3) (HERNANDEZ) commented about how the

FBI had previous come to his residence regarding Nintendo:

Steet Rinker peti gypsy ty ee hey ale]
BOR eer eam yes) .-)

they will say “hello famed splatoon/splatoon 2 modder and youluber ryan west we have some reports that you are keeping 37 children agamtst their will in your
basement is that correct”

| will say “yes! But you will lose the case just liek last time!

3

 

and.as they leave you call them the n word

HERNANDEZ stated (likely humorously) that, if the FBI visited again, he would tell the FBI
“you will lose the case just [like] last time !” I believe this is a reference to the fact that
HERNANDEZ was not arrested or charged in relation to his prior Nintendo hack.
Twitter SUBJECT ACCOUNTS
34. | Nintendo also provided the FBI with screenshots and summaries of various

messages (or, “tweets”) from two accounts believed to be used by RYAN HERNANDEZ,

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
oT Oo moO HN TD UO SF WY WY

NO to ho No Nm i) bo i) bho —_— —_ — —_— — — — — —_" —

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 23 of 70

namely, User ID: 178776029, also known as username “@ryanrocks462” (SUBJECT
ACCOUNT 1) and User ID: 715225783, also known as username “@ryanrocks562”
(SUBJECT ACCOUNT 2). The FBI, through its investigation, confirmed that
HERNANDEZ is the user of SUBJECT ACCOUNT 1 and SUBJECT ACCOUNT 2.

35. According to records obtained from Twitter, account @ryanrocks462
(SUBJECT ACCOUNT 1) was created in 2010, and is associated with email address
ryanrocks462@yahoo.com (SUBJECT ACCOUNT 4):

Hash: SHAS512

account _id: 1787760295

ereated_at: 2010-08-15 17:23:46 +0000
updated at: 2018-09-13 20:01:18 +0000
email: ryanrocks462@yahoo.com
created_via: web

screen_name: ryanrocks462

time_zone: Pacific Time (US & Canada)
Whe oe ee whee er he ee ate he vie her er hr he er wheeler whe oe

Moreover, Twitter user @ryanrocks462 (SUBJECT ACCOUNT 1) was repeatedly
accessed through the HERNANDEZ’s home IP address (172.248.227.193) through at least
October 26, 2018.'° For instance,

account id: 178776029
created at: 2018-10-26 23:25:48 +0000
last _login_ip: 172.248.227.193

Wee hee he he he ke he he the we he he eh he ae oe

36. Investigators have requested, but not yet received, subscriber records from
Twitter pertaining to Twitter account @ryanrocks562 (SUBJECT ACCOUNT 2). That
said, as discussed herein, HERNANDEZ, the user of SUBJECT ACCOUNT 1, is also the
user of SUBJECT ACCOUNT 2.

37.  InSeptember 2018, Twitter suspended @ryanrocks462 (SUBJECT
ACCOUNT 1). HERNANDEZ, using his other Twitter account @ryanrocks562

 

'3 Investigators only have Twitter IP log information for SUBJECT ACCOUNT 1 through about
November 19, 2018, the date records were received from Twitter. This predates the change in
Internet service providers to AT&T and the new IP address.

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
& Ww bv

Oo fo ~~ SN

10
11
12
13
14
15
16
1%
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 24 of 70

(SUBJECT ACCOUNT 2), complained about the suspension of @ryanrocks462
(SUBJECT ACCOUNT 1), and otherwise made clear that he is the user of both accounts:

Ryan @

@ryanrockss62

=| have a striving passion for illustration
and animation. I walk alone. UDX
HighSchool! You either hate me or you
love me V0Y)_/ @Ryanrocks462 Accent
Dead

Bes Se a =a
{ Somewhere w @HxVideoGameRev x3

(* twitter.com/ryanrocks462

38. . Similarly, on September 17, 2018, Discord user ryanrocks462 (SUBJECT
ACCOUNT 3) posted about Twitter account @ryanrocks462 (SUBJECT ACCOUNT 1)

having been suspended but that he was appealing, sharing the below image:

Your Twitter account has been
suspended
September 13, 2018 at 11:42 AM

VW

Hello Ryan,

Your accaunt, ryanrocks462 has been
suspended for violating the Twitter Rules.

Specifically, for:

Violating our rules against evading
permanent suspension.

39. HERNANDEZ has referenced hacking activities on @ryanrocks462
(SUBJECT ACCOUNT 1), such as:
a. As discussed above, in July 2017, Twitter user @ryanrocks462
(SUBJECT ACCOUNT 1) appeared to take credit for the 2016 hack of Nintendo’s
Developer Portal.
b. On September 29, 2017, Twitter user @ryanrocks462 (SUBJECT

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAD #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo FF TD DH WH Se W PO —

NO NY NY BH NY HN NY NY NO KR HK FF FS KF SF SEO S|llUhL Sl
oOo ~~) ONO NN SP WH HF Oo OO re HY HD NH LP WD YH KF S&S

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 25 of 70

ACCOUNT 1) tweeted about whether he should steal the Super Mario Odyssey demo unit
“like J did with the 3ds carts before?” I believe this is a reference to HERNANDEZ’s prior
theft of Nintendo 3DS data.

Cc. On October 27, 2017, Twitter user @ryanrocks462 (SUBJECT
ACCOUNT 1) tweeted that he was quitting the hacking scene, specifically: “I Officially
quit any ‘haxing’ scene. They no longer interest me. I may have not done much, but I
managed to what I could. :P -Ryan™”. On October 30, 2018, Twitter user @ryanrocks462
(SUBJECT ACCOUNT 1) sent another tweet: “Honestly, I’m moving on from computer
shit now. It was fun, but now a days it’s just boring to me. Maybe I’ be a pilot that seems
fun hehe”. Shortly thereafter, Twitter user @ryanrocks462 (SUBJECT ACCOUNT 1)
followed up with a message: “I would like to announce due to some unexpected
circumstances this account may ‘possibly’ be terminated by me soon.”

d. Notably, FBI agents (including myself) contacted and interviewed
HERNANDEZ at his Palmdale, California residence (TARGET RESIDENCE) regarding the
2016 hack of Nintendo on October 25, 2017 --- i.e., just days before these tweets. |
Accordingly, I believe that these messages are a direct reaction to law enforcement contact
and interpret his statements as an acknowledgement by HERNANDEZ of his prior hacking
(“haxing”) activity. I also suspect that the realization of the FBI’s awareness of and interest
in his illegal conduct is the “unexpected circumstances” that prompted HERNANDEZ to
contemplate deleting SUBJECT ACCOUNT 1.

e. HERNANDEZ did not ultimately delete or deactivate SUBJECT
ACCOUNT 1. Rather, on November 7, 2017, Twitter user @ryanrocks462 (SUBJECT
ACCOUNT 1) asked another Twitter user (@Govanify) for a recommendation for SSD
encrypters and destroyers. This message suggests that HERNANDEZ was intending and/or
attempting to encrypt and/or destroy stored data. Again, based on the timing, I suspect this
relates to the 2016 hack of Nintendo and the recent law enforcement contact.

40. Twitter user @ryanrocks562 (SUBJECT ACCOUNT 2) (HERNANDEZ)

likewise has referenced hacking and made statements pertinent to the investigation. For

Affidavit of Joel Martini . NITED STATES ATTORNEY
TTEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo eo Hn OO FP WD LH

So wb Be NY WY BO DY BR RR RE Re PE EO SO
oOo nN DBO HN SPW NY KH OD Oo FN DH F&F WY NY KF &

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 26 of 70

instance,
a. On September 29, 2018, Twitter user @ryanrocks562 (SUBJECT
ACCOUNT 2) (HERNANDEZ) tweeted an expression of appreciation for having found a

“hacking community”:

33) Spooky Ryan @

 

| am happy, I've finally found those of which
who have the most common intersts &
understand... it's been 4 years since I’ve had
this, not just in a “hacking community” sense
but ina life sense. my journey has ended and
now | can finally smile in peace. Happy Friday
everyone B®

> 66005

I further note that the avatar for @ryanrocks562 (SUBJECT ACCOUNT 2) appears to be
the Link character from Nintendo’s The Legend of Zelda franchise.

b. Also on September 29, 2018, Twitter user @ryanrocks562 (SUBJECT
ACCOUNT 2) (HERNANDEZ) tweeted an image of the Spongebob Squarepants cartoon

character wearing an FBI hat, with the message: “Hi @NintendoAmerica”:

oe Ryan @

 

Hi @NintendoAmerica

 

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
—_—

CoC Oo re HN DO UO Se HY NY

Nw i) to bo i) i) i) bo bt _ _ — _ _ — — — —_ —_
oo ~] a in aon Go to ee So oO oe ~~ oO wa - w to —

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 27 of 70

Notably, this tweet came only days after Discord user ryanrocks462 (SUBJECT
ACCOUNT 3) (HERNANDEZ) mockingly discussed the prior contact by FBI agents
regarding Nintendo, discussed above.

C. On December 9, 2018, Twitter user @ryanrocks562 (SUBJECT
ACCOUNT 2) (HERNANDEZ) announced that another Twitter user (@Cylints) had
compromised his Epic games account and asked that user whether he/she used a “classic
Phishing attack, or gather from another site database leak.”

Apple TARGET ACCOUNT

41. Based on my training and experience, I recognize Apple devices, both a laptop
and iPhone, and Apple (Mac) user interface in various images posted by HERNANDEZ in
the accounts discussed above. I also know that Apple devices typically are associated with
Apple iCloud accounts. I further know that iCloud accounts are used, among other things, to
back-up data from user’s associated Apple devices, and, under default settings, such activity
is regularly done automatically.

42. The records and information provided by Nintendo included tweets by the user
of @ryanrocks562 (SUBJECT ACCOUNT 2) and @ryanrocks462 (SUBJECT
ACCOUNT 1), which I know to be accessible on a variety of phones, tablets, as well as
computers. This material also included posts by Discord user ryanrocks462 (SUBJECT
ACCOUNT 3) (HERNANDEZ) that included screenshots and photographs that appear to
have originated from a phone.

43. According to records obtained from Apple, it appears that RYAN
HERNANDEZ has purchased numerous iPhones since 2013, including an iPhone 7 in 2016
and an iPhone X in November 2017:

eee ee

     

| = apple logon id

 

| - Fete

     

[=] eerie mt fete) sltceyy) [=| customer name

2009-04-06 00:00:00 IPOD TOUCH (2ND GEN) 8GB-USA ryan hemandez 1092155705 ryanrocks462@yahoo.com
2013-03-10 00:06:00 SVC,IPHONE 5,G5M,16G8,BLACK.C) Ruben Hernandez "1710515926 ryanrocks463@yehoo.com
2013-03-10 00:00:00 IPHONE 5 BLACK 16GB AT&T-USA Ruben Hernandez "1710515926 ryanrocks463 yahoo.com
2013-03-10 00:00:00 SVC,IPHONE 5,G5M,16G8,8LACK,C!_ Ruben Hemandez "1710515526 ryanrocks463 yahoo.com
2013-03-26 00:00:00 IPOD SHUFFLE 2G8 SILVER-USA ryan hernandez ryan hernandez "1092155705 ryanrocksS62@yahoo.com
2013-10-25 00:00:00 IPHONE 5S GOLD 32GB-USA Ruben Hemandez Ruben Hernandez "710515926 ryanrocks453@yahoo.com
2014-07-05 00:00:00 MEP 15.4/2.3GH2/16G8/512GB Fu Ruben Hemandez "1710515926 ryanrocks463@yahoo.com
2014-11-12 00:00:00 IPHONE 6 GOLD 64G8 ATET-USA Ruben Hernandez "1710515826 fryanrocks363@ yahoo.com
2014-12-30 00:00:00 IPHONE & SPACE GRAY 64GB AT&T- Ruben Hernandez "1710515826 ryanrocks463.@yahoc.com
2015-09-30 00:00:00, IPHONE 6S GOLD 128G8 AT&T-US4 Ruben Hernandez "1710515926 ryanrocks463@yahoo.com
2016-09-12 00:00:00 IPHONE 7 JET BLACK 256G8 AT&T-L Ruben Hernandez "1710515926 ryanrocks463@ yahoo.com
2016-03-13 00:00:00 SVC IPHONE 7,GSM,256G8,JBLK,Cl/ Ruben Hernandez "1710515926 ryanrocks463@yahoo.com
2017-11-21 00:00:00 IPHONE X SPACE GRAY 256G8 AT&” Ruben Hemandez "1710515926 ryanrocks463@yahoo.com
Affidavit of Joel Martini UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970

     
Oo re HN DO OH FSF W LPO

i) i) iw) Nm i) ho bo i) i) — — — — — — — — — —
oOo sa DH WN kw NH KH CO UO PAH DH UN F&F WY LY ome So

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 28 of 70

Each phone is listed in the name of HERNANDEZ’s father and associated with one of
HERNANDEZ’s Yahoo emails addresses, namely, ryanrocks463(@yahoo.com (SUBJECT
ACCOUNT 6), and the TARGET RESIDENCE.

44. From records obtained from Apple, investigators identified three Apple iCloud
accounts associated with HERNANDEZ; but, according to activity logs, only one, Apple ID
1710515926, associated with ryanrocks462@icloud.com (SUBJECT ACCOUNT 7), is in
use.'4 SUBJECT ACCOUNT 7 is associated with ryanrocks463@yahoo.com (SUBJECT
ACCOUNT 6) and is registered in the name of Ruben Hernandez (HERNANDEZ’s father)

of Palmdale, California:

Petey] M18) + Pt) i» Bee Typhi Login Alias | « Gites Nam Last Nam Country | Languaghal
iryanrocks463@yahoo.com 1710515926 Full iCloud ryanrocks462@icloud.com Ruben Hernandez United States US-EN

The account is linked to iTunes and Gamecenter activity exclusively in the name of RYAN
HERNANDEZ of the Palmdale, California TARGET RESIDENCE.

45. The iCloud logs obtained from Apple for Apple ID 1710515926 (SUBJECT
ACCOUNT 7) suggest significant, almost daily, account activity during the entire period for
which records were provided, from November 22, 2018 to December 11, 2018. Further, the
vast majority of the log activity for SUBJECT ACCOUNT 7 is associated with
HERNANDEZ’s TARGET RESIDENCE IP addresses (172.248.227.193, until November
27, 2018, and 76.232.194.142, thereafter). A sample excerpt from a portion of the activity

on December 4, 2018 is below:

1710515926 Service=iCLOUDDRIVE timestamp="Tue Dec 04 17:41:22,103 PST 2018" Device Type and OS="MacBookProll,3” "OSX;10-10.0" 776.232.194.142
1710515526 Service={CLOUDDRIVE tmestamp="Twe Dec 04 17:41:22.100 PST 2018" Device Type snd OS= 76.232.194.142
1710515926 Service=SAFARIBROWSINGHISTORY tmestamp="Tue Dec 04 17:41:21.793 PST 2015* Device Type and OS="MacBookProli,3" "OSX;30.10.0" 76.232.194.142
1710515926 Service=SAFARIBROWSINGHISTORY timestamp="Tue Dec 04.17:41:21.786 PST 2018" Device Type and OS= 176.232.194.142
12710515926 Service={CLOUDDRIVE timestamp="Tue Dec 04 17:41:21,358 PST 2018" Device Type and OS="MacBookPro11,3" "OSX;10.10.x" 76,232,194,142
11710515926 Service=iCLOUDDRIVE timestamp="Tue Dec 04 17:41:21,353 PST 2015" Device Type and OS= 76.232,194.142
1710515926 Service=SAFARIBROWSINGHISTORY timestamp="Tue Dec O4 17:41:20.355 PST 2018" Device Type and OS="MacBookProlt,3" "OSK;10.10.x" 76.232,194.142
1710515926 Service=CONTACTS Umestamp="Tue Dec 04 17:41:19.101 PST 2018" Device Type and OS= 76.232.194,142
1710515926 Service=SAFARIBROWSINGHISTORY timestamp="Tue Dec 04 17:41:18.964 PST 2018" Device Type and OS="MacBookProl,3" "OSX;10.10.x" 776.232.194.142
1710515926 ServicesSAFARIBROWSINGHISTORY tmestamp="Tue Dec 04.17:41:18.962 PST 2018" Device Type and OS= 76.232.194.142
1710515926 Service=CONTACTS timestamp="Tue Dec 04 17:41:18.776 PST 2018" Device Type and O5= 176.232.154.142
1710515926 Service=CONTACTS Umestamp="Tue Dec 04 17:41:18.651 PST 2018" Device Type and OS= 76.232.194,142

Based on my review of evidence, I know that HERNANDEZ maintained an active iCloud
account (SUBJECT ACCOUNT 7) at the same time he was engaged in the threat activity

 

'4 The other two iCloud accounts (Apple ID 1092155705 and 1706835673) are associated with
emails ryanrocks462@yahoo.com (SUBJECT ACCOUNT 4) and ryanrocks562@yahoo.com
(SUBJECT ACCOUNT 5), respectively, and in the name RYAN HERNANDEZ.

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART WIREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo CO YN HD HW HR WW PO

BO po NY HN NH NY WN NV WN | FH HF HF KF FEF OO Eel Te OS
oo Ss BAO A BP WO NY YF SG OO Oo HN DH HH FP WH LH KF &

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 29 of 70

under investigation.

Google TARGET ACCOUNT
46. From various screenshots posted by RYAN HERNANDEZ, it appears that

HERNANDEZ uses Google Chrome. | further know that HERNANDEZ utilizes a wide
variety of Google services. For instance, according to records obtained from Google, his
Google account (Account ID 279578011651), associated with email
ryanrocks562@gmail.com (SUBJECT ACCOUNT 8) is associated with numerous Google
products and services, including email, Google Chrome, Google Drive and YouTube, as set
forth in the subscriber information below:

GOOGLE SUBSCRIBER INFORMATION

Name: Ryan West

e-Mail: ryanrocksS62@qmail.com

Services: Android, Blogger, Chromeos Login, Glass, Gmail, Google
AdSense, Google AdWords, Google Calendar, Google Chrome Sync,
Google Docs, Google Drive, Google Hangouts, Google Maps Engine,
Google My Maps, Google Payments, Google Photes, Google Play,
Google Play Music, Google Sites, Google URL Shortener, Google
Voice, Googie+, Has Google Profile, Has Madison Account, Has
Plusone, Location History, Web & App Activity, YouTube, YouTube
CHS, iGoogle

Recovery e-Mail: ryanrocks462@yahoo.com

Created on: 2010/08/04-22:33:32-U0TC

Terms of Service IP: 98.148.168.104, on 2010/08/04-22:33:32-uTC
SMS: +16613613779 [US]

Alternate e-Mail(s): xyanrocks4é2@yahoo.com

Google Account ID: 279578011651

Last Logins: 2018/11/30-06:32:22-0%Cc, 2018/11/12-20:13:57-UTC,
2018/11/11-23: 34:44-UTC ,

The recovery and alternate email addresses are both ryanrocks462@yahoo.com (SUBJECT
ACCOUNT 4), and the associated phone number is the same as HERNANDEZ’s Yahoo
(Oath) accounts.

47. According to Google IP logs, which were provided on about December 19,
2018, ryanrocks562@gmail.com (SUBJECT ACCOUNT 8) was accessed through
HERNANDEZ’s home IP addresses (172.248.227.193 and 76.232.194.142) at the time
HERNANDEZ is believed to have been engaging in the illegal activity discussed herein:

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
co Oo re STD NH F&F WD NH

NM YN NY BR BP VY BD BR RO
oo SYD DO NN FP WH YY KF OD Oo we nAIN Do Fe WW HY F

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 30 of 70

+ +
| |
+ +
| 2018/11/3@-06:32:22-UTC | 76.232.194.142 |
| 2018/11/12-20:17:36-UTC | 2606:6000:50cc:8000:195:6977:74e5:8fd2 | Logout
| 2018/11/12-28:13:57-UTC | 2606:6000:50cc:8000:195:6977: 74e5:8Fd2 |
| 2018/11/11-23:34:44-UTC | 2606:6000:50cc:8000:1¢13:77e4:2563:elde |
| 2018/10/21-28:37:55-UTC | 172.248.227.193 |
| 2018/07/14-10:59:57-UTC | 172.248.227.193 |
$------------------------- $------------------------------- +--+ --- +

Moreover, I know that users of online accounts such as Google may, in fact often, remain
logged into accounts for extended periods of time. Here, the last action logged indicates a
login on November 30, 2018, from HERNANDEZ’s home IP address at the TARGET
RESIDENCE, without a logout through the date of records production. I also note that this
time period corresponds with when HERNANDEZ is suspect of engaging in criminal
activity over the Internet.

48. Based on my training and experience, I know that Google logs and retains a
substantial amount of information about its customers. Unless specific steps are taken to
change default settings or to conceal or delete records of activity, this information should
include, among many other things, customers’ Internet activity, including their web browsing
and search history, while logged into a Google account or through a Google product, such as
Chrome. | also know that the type of crime at issue here necessitates use of the Internet and
electronic devices. As discussed herein, HERNANDEZ was very active on various online
accounts, including the TARGET ACCOUNTS. Accordingly, based on these IP records
and HERNANDEZ’ general use of Google Chrome and other Google accounts, there is
probable cause to believe that Google possesses information that is evidence of criminal
conduct.

49. Accordingly, I am also seeking /imited authorization to search the web
browsing and search activity and non-content account records and information, as described
in Attachment B-4, associated with HERNANDEZ’s Google account,
ryanrocks562@gmail.com (SUBJECT ACCOUNT 8). I am not seeking authorization to
search content of the email account itself.

Affidavit of Joel Martini UNITED STATES ATTORNEY

By] 700 STEWART STREET, SUITE 5200
UsAO H2cIshel26) SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oo SI HD A SF WW LY —

wo NO BH NH NYO NY WH WN NO | HF KF RK RP YS Pr FEO S| le
eo SD HDR A FF WY HH KK GS oO CO HS HDR A FP WD NY FS &

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 31 of 70

BACKGROUND REGARDING TWITTER

50. Twitter owns and operates a free-access social-networking website of the same
name that can be accessed at http://www.twitter.com. Twitter allows its users to create their
own profile pages, which can include a short biography, a photo of themselves, and location
information. Twitter also permits users to create and read character-limited messages called
“Tweets,” and to restrict their “Tweets” to individuals whom they approve. These features
are described in more detail below.

$1. Upon creating a Twitter account, a Twitter user must create a unique Twitter
username and an account password, and the user may also select a different name of 20
characters or fewer to identify his or her Twitter account. The Twitter user may also change
this username, password, and name without having to open a new Twitter account.

52. Twitter asks users to provide basic identity and contact information, either
during the registration process or thereafter. This information may include the user’s full
name, e-mail addresses, physical address (including city, state, and zip code), date of birth,
gender, hometown, occupation, and other personal identifiers. For each user, Twitter may
retain information about the date and time at which the user’s profile was created, the date
and time at which the account was created, and the Internet Protocol (“IP”) address at the
time of sign-up. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to
access a given Twitter account.

53. A Twitter user can post a personal photograph or image (also known as an
“avatar”) to his or her profile, and can also change the profile background or theme for his or
her account page. In addition, Twitter users can post “bios” to their profile pages.

54. Twitter also keeps IP logs for each user. These logs contain information about
the user’s logins to Twitter including, for each access, the IP address assigned to the user and
the date stamp at the time the user accessed his or her profile.

55. As discussed above, Twitter users can use their Twitter accounts to post

“Tweets” of 280 (formerly, 140) characters or fewer. Each Tweet includes a timestamp that

Affidavit of Joel Martini UNITED STATES ATTORNEY
TTEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 6 YQ HA WW S&S W WH —

ww hw we HB NH BH DH BV NO =] = SS SS FSF SF SEF eS ll Sh le
oo oN BN SP UBOUND CUNO NSD POU Sl lll

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 32 of 70

29 66.

displays when the Tweet was posted to Twitter. Twitter users can also “favorite,” “retweet,”
or reply to the Tweets of other users. In addition, when a Tweet includes a Twitter username,
often preceded by the @ sign, Twitter designates that Tweet a “mention” of the identified
user. In the “Connect” tab for each account, Twitter provides the user with a list of other
users who have “favorited” or “retweeted” the user’s own Tweets, as well as a list of all
Tweets that include the user’s username (i.e., a list of all “mentions” and “replies” for that
username).

56. | Twitter users can include photographs or images in their Tweets. Each Twitter
account also is provided a user gallery that includes images that the user has shared on
Twitter, including images uploaded by other services.

57. Twitter users can also opt to include location data in their Tweets, which will

reveal the users’ locations at the time they post each Tweet. This “Tweet With Location”

function is off by default, so Twitter users must opt in to the service. In addition, Twitter

‘users may delete their past location data.

58. | When Twitter users want to post a Tweet that includes a link to a website, they
can use Twitter’s link service, which converts the longer website link into a shortened link
that begins with http://t.co. This link service measures how many times a link has been
clicked.

59. A Twitter user can “follow” other Twitter users, which means subscribing to
those users’ Tweets and site updates. Each user profile page includes a list of the people who
are following that user (i.e., the user’s “followers” list) and a list of people whom that user
follows (i.e., the user’s “following” list). Twitter users can “unfollow” users whom they
previously followed, and they can also adjust the privacy settings for their profile so that
their Tweets are visible only to the people whom they approve, rather than to the public
(which is the default setting). A Twitter user can also group other Twitter users into “lists”
that display on the right side of the user’s home page on Twitter. Twitter also provides users

with a list of “Who to Follow,” which includes a few recommendations of Twitter accounts

_ Affidavit of Joel Martini UNITED STATES ATTORNEY
STEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo ND A SF WY DH

NY NO NY NH KH WH NN KN DRO wR me le
oo nN BN CO & WY NH KH OS CO FBSA DBD A FSF W NH KH CO

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 33 of 70

that the user may find interesting, based on the types of accounts that the user is already
following and who those people follow.

60. Inaddition to posting Tweets, a Twitter user can also send Direct Messages
(DMs) to one of his or her followers. These messages are typically visible only to the sender
and the recipient, and both the sender and the recipient have the power to delete the message
from the inboxes of both users. As of January 2012, Twitter displayed only the last 100 DMs
for a particular user, but older DMs are stored on Twitter’s database.

61. | Twitter users can configure the settings for their Twitter accounts in numerous
ways. For example, a Twitter user can configure his or her Twitter account to send updates to
the user’s mobile phone, and the user can also set up a “sleep time” during which Twitter
updates will not be sent to the user’s phone.

62. Twitter includes a search function that enables its users to search all public
Tweets for keywords, usernames, or subject, among other things. A Twitter user may save up
to 25 past searches.

63. Twitter users can connect their Twitter accounts to third-party websites and
applications, which may grant these websites and applications access to the users’ public
Twitter profiles.
| 64. Ifa Twitter user does not want to interact with another user on Twitter, the first
user can “block” the second user from following his or her account.

65. Insome cases, Twitter users may communicate directly with Twitter about
issues relating to their account, such as technical problems or complaints. Social-networking
providers like Twitter typically retain records about such communications, including records
of contacts between the user and the provider’s support services, as well as records of any
actions taken by the provider or user as a result of the communications. Twitter may also
suspend a particular user for breaching Twitter’s terms of service, during which time the
Twitter user will be prevented from using Twitter’s services.

66. As explained herein, information stored in connection with a Twitter account

may provide crucial evidence of the “who, what, why, when, where, and how” of the

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo 6 “J DA A & WW KH —

Ny bw bw Ww WH LH HK KH HO KH KS Ke KS KH He Fe FEF SS
Co ~~} NO ON Be OO OUNlUlUhrE lh OlUlUCOlUOULUCU GTO DROWN Kr

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 34 of 70

criminal conduct under investigation, thus enabling the United States to establish and prove
each element or alternatively, to exclude the innocent from further suspicion. In my training
and experience, a Twitter user’s account information, IP log, stored electronic
communications, and other data retained by Twitter, can indicate who has used or controlled
the Twitter account. This “user attribution” evidence is analogous to the search for “indicia
of occupancy” while executing a search warrant at a residence. For example, profile contact
information, communications, “tweets” (status updates) and “tweeted” photos (and the data
associated with the foregoing, such as date and time) may be evidence of who used or
controlled the Twitter account at a relevant time. Further, Twitter account activity can show
how and when the account was accessed or used. For example, as described herein, Twitter
logs the Internet Protocol (IP) addresses from which users access their accounts along with
the time and date. By determining the physical location associated with the logged IP
addresses, investigators can understand the chronological and geographic context of the
account access and use relating to the crime under investigation. Such information allows
investigators to understand the geographic and chronological context of Twitter access, use,
and events relating to the crime under investigation. Additionally, Twitter builds geo-
location into some of its services. If enabled by the user, physical location is automatically
added to “tweeted” communications. This geographic and timeline information may tend to
either inculpate or exculpate the Twitter account owner. Last, Twitter account activity may
provide relevant insight into the Twitter account owner’s state of mind as it relates to the
offense under investigation. For example, information on the Twitter account may indicate
the owner’s motive and intent to commit a crime (e.g., information indicating a criminal
plan) or consciousness of guilt (e.g., deleting account information in an effort to conceal
evidence from law enforcement).

67. Therefore, the computers of Twitter are likely to contain the material described
above, including stored electronic communications and information concerning subscribers
and their use of Twitter, such as account access information, transaction information, and

other account information.

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo SI HD NH FP W HO —

NN NY NY NY NY NY WN WN YN HF KF RK RK RF RF Rr RP ES
oo sa DB A FP WD NH YF GS Oo Oo HTD DH HA SP WD NH | S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 35 of 70

BACKGROUND REGARDING DISCORD

68. Discord owns and operates a free-access, all-in-one voice and text chat
application and website of the same name that can be accessed at
http://www.discordapp.com. Discord is a “cross-platform” application, which is available
for Microsoft Windows, Mac OS, Android, Apple iOS, and Linux operating systems. As of
December 2018, Discord claimed approximately 200 million users, and targets gamers and
the gaming community.

69. Discord allows its users to establish accounts, which they can then use to
communicate with other Discord users. Discord also allows users to create servers, or chat
rooms, to host discussions on any topic. A server can be configured as public, meaning
anyone can join, or it can be configured to be private. To participate in a private server, a
user must be invited by another user who already belongs to that private server. Invitations
can be configured to expire after a short period of time, limited to the number of times an
invitation can be shared, and even be configured to limit a user to participating in the group
one time.

70. Within a specific server, Discord provides text chat capabilities, to include the
ability to upload and share images. Discord also provides voice chat capabilities in which
users are able to directly call one or more users at a time, allowing for group voice chats,
similar to other voice service providers such as Skype and TeamSpeak.

71. Similar to other communication platforms, Discord users are able to create and
maintain a friends list, participate in multiple servers or communication channels, and set
their current status indicator to appear online, away, or invisible to other users.

72, When signing up for a Discord account, the user must agree to Discord’s
Terms of Service.!> Discord’s terms of service, Rules of Conduct and Usage state, “You
agree not to use the Service in order to: violate any applicable laws or regulations, or

promote or encourage any illegal activity...”

 

'5 Discord’s Terms of Service may be accessed online: https://discordapp.com/tos.

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200 -
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo © ~) DA NA BP WH KR =

MW ww NY NH NNN KD B&B Be Be Be Be Be Be ee
eo JT DA rH S&P WW NY KF DT CO Oo as DBD NH FP WW NH KF &

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 36 of 70

73. Discord asks users to provide basic contact information to Discord, either
during the registration process or thereafter. The information may include the user’s full
name, birth date, contact e-mail addresses, physical address (including city, state, and zip
code) telephone numbers, screen names, websites, and other personal identifiers. Discord
also assigns a user identification number to each account.

74. Discord may also retain Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Discord, including information about the type of action, the date and time of the.
action, and the user ID and IP address associated with the action. For example, if a user
views a Discord profile, that user’s IP log would reflect the fact the user viewed the profile,
and would show when and from what IP address the user did so.

75. Social networking providers like Discord typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number). In
some cases, Discord users may communicate directly with Discord about issues relating to
their account, such as technical problems, billing inquiries, or complaints from other users.
Social networking providers like Discord typically retain records about such
communications, including records of contacts between the user and the provider’s support
services, as well as records of any actions taken by the provider or user as a result of the
communications. |

76. The computers or servers of Discord are likely to contain the material just
described, including stored electronic communications and information concerning
subscribers and their use of Discord, such as account access information, transaction

information, and account activation.

Affidavit of Joel Martini NITED STATES ATTORNEY,
STEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SN HD WH SP WY WH —

wm MN NM KN NY NY ON KN ft BS BS BP eS ee eS OS eee
Co sD DA wr Bh WH NH —K& S&S Oo CO I HD A S&F WY NH —| O&O

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 37 of 70

BACKGROUND REGARDING APPLE AND ICLOUD

77. Apple is a United States company that produces the iPhone, iPad, and iPod
Touch, all of which use the iOS operating system, and desktop and laptop computers based
on the Mac OS operating system.

78. | Apple provides a variety of services that can be accessed from Apple devices
or, in some cases, other devices via web browsers or mobile and desktop applications
(“apps”). As described in further detail below, the services include email, instant messaging,
and file storage.

79. Apple provides email service to its users through email addresses at the domain
names mac.com, me.com, and icloud.com.

80. iMessage and FaceTime allow users of Apple devices to communicate in real-
time. iMessage enables users of Apple devices to exchange instant messages (“iMessages”)
containing text, photos, videos, locations, and contacts, while FaceTime enables those users
to conduct video calls.

81. iCloud is a file hosting, storage, and sharing service provided by Apple.
iCloud can be utilized through numerous iCloud-connected services, and can also be used to
store iOS device backups and data associated with third-party apps.

82. iCloud-connected services allow users to create, store, access, share, and
synchronize data on Apple devices or via icloud.com on any Internet-connected device. For
example, iCloud Mail enables a user to access Apple-provided email accounts on multiple
Apple devices and on icloud.com. iCloud Photo Library and My Photo Stream can be used
to store and manage images and videos taken from Apple devices, and iCloud Photo Sharing
allows the user to share those images and videos with other Apple subscribers. iCloud Drive
can be used to store presentations, spreadsheets, and other documents. iCloud Tabs enables
iCloud to be used to synchronize webpages opened in the Safari web browsers on all of the
user’s Apple devices. iWorks Apps, a suite of productivity apps (Pages, Numbers, and
Keynote), enables iCloud to be used to create, store, and share documents, spreadsheets, and

presentations. iCloud Keychain enables a user to keep website username and passwords,

Affidavit of Joel Martini JUNITED STATES ATTORNEY
TEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo nN DW OW FP W NH

wo w NH WN NY NY KN NN KN KH HK HK BS BS eS eS ES Se
So ~~ DA A F&F WHY —K§ CO Oo Oe AI WD NH FF WW NY KK O&O

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 38 of 70

credit card information, and Wi-Fi network information synchronized across multiple Apple
devices.

83. Game Center, Apple’s social gaming network, allows users of Apple devices to
play and share games with each other.

84. Find My iPhone allows owners of Apple devices to remotely identify and track
the location of, display a message on, and wipe the contents of those devices.

85. Location Services allows apps and websites to use information from cellular,
Wi-Fi, Global Positioning System (“GPS”) networks, and Bluetooth, to determine a user’s
approximate location.

86. App Store and iTunes Store are used to purchase and download digital content.
iOS apps can be purchased and downloaded through App Store on iOS devices, or through
iTunes Store on desktop and laptop computers running either Microsoft Windows or Mac
OS. Additional digital content, including music, movies, and television shows, can be
purchased through iTunes Store on iOS devices and on desktop and laptop computers
running either Microsoft Windows or Mac OS.

87. Apple services are accessed through the use of an “Apple ID,” an account
created during the setup of an Apple device or through the iTunes or iCloud services. A
single Apple ID can be linked to multiple Apple services and devices, serving as a central
authentication and syncing mechanism.

88. An Apple ID takes the form of the full email address submitted by the user to
create the account; it can later be changed. Users can submit an Apple-provided email
address (often ending in @icloud.com, @me.com, or @mac.com) or an email address
associated with a third-party email provider (such as Gmail, Yahoo, or Hotmail). The Apple
ID can be used to access most Apple services (including iCloud, iMessage, and FaceTime)
only after the user accesses and responds to a “verification email” sent by Apple to that

99 66.

“primary” email address. Additional email addresses (“alternate,” “rescue,” and

“notification” email addresses) can also be associated with an Apple ID by the user.

Affidavit of Joel Martini UNITED STATES ATTORNEY,
STEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo 2 ND nH F&F WW KY

pm bw NH HO HO PL KN KO RO Rm me ee et ee
oo “I DBD Ww Se W bo — © 6 ao m~ nO vA SP WY NY KY &

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 39 of 70

89. Apple captures information associated with the creation and use of an Apple
ID. During the creation of an Apple ID, the user must provide basic personal information
including the user’s full name, physical address, and telephone numbers. The user may also
provide means of payment for products offered by Apple. The subscriber information and
password associated with an Apple ID can be changed by the user through the “My Apple
ID” and “iForgot” pages on Apple’s website. In addition, Apple captures the date on which
the account was created, the length of service, records of log-in times and durations, the
types of service utilized, the status of the account (including whether the account is inactive
or closed), the methods used to connect to and utilize the account, the Internet Protocol
address (“IP address”) used to register and access the account, and other log files that reflect
usage of the account.

90. Additional information is captured by Apple in connection with the use of an
Apple ID to access certain services. For example, Apple maintains connection logs with IP
addresses that reflect a user’s sign-on activity for Apple services such as iTunes Store and
App Store, iCloud, Game Center, and the My Apple ID and iForgot pages on Apple’s
website. Apple also maintains records reflecting a user’s app purchases from App Store and
iTunes Store, “call invitation logs” for FaceTime calls, and “mail logs” for activity over an
Apple-provided email account. Records relating to the use of the Find My iPhone service,
including connection logs and requests to remotely lock or erase a device, are also
maintained by Apple.

91. Apple also maintains information about the devices associated with an Apple
ID. When a user activates or upgrades an iOS device; Apple captures and retains the user’s
IP address and identifiers such as the Integrated Circuit Card ID number (“ICCID”), which is
the serial number of the device’s SIM card. Similarly, the telephone number of a user’s
iPhone is linked to an Apple ID when the user signs in to FaceTime or iMessage. Apple also
may maintain records of other device identifiers, including the Media Access Control
address (“MAC address”), the unique device identifier (“UDID”), and the serial number. In

addition, information about a user’s computer is captured when iTunes is used on that

Affidavit of Joel Martini NITED STATES ATTORNEY,
STEWART STREET, SUE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fe sj DB WF HBP WH HF

wo NO NH YH NH KH KH HN NO HR KH HR RK Be Ke Rr Se =| =
eo ND UO BP WwW HY KH TD OO Oe ID HH A BP WW NY KF OS

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 40 of 70

computer to play content associated with an Apple ID, and information about a user’s web
browser may be captured when used to access services through icloud.com and apple.com.
Apple also retains records related to communications between users and Apple customer
service, including communications regarding a particular Apple device or service, and the
repair history for a device.

92. Apple provides users with five gigabytes of free electronic space on iCloud,
and users can purchase additional storage space. That storage space, located on servers
controlled by Apple, may contain data associated with the use of iCloud-connected services,
including: email (iCloud Mail); images and videos (iCloud Photo Library, My Photo Stream,
and iCloud Photo Sharing); documents, spreadsheets, presentations, and other files (iWorks
and iCloud Drive); and web browser settings and Wi-Fi network information (iCloud Tabs
and iCloud Keychain). iCloud can also be used to store iOS device backups, which can
contain a user’s photos and videos, iMessages, Short Message Service (“SMS”) and
Multimedia Messaging Service (“MMS”) messages, voicemail messages, call history,
contacts, calendar events, reminders, notes, app data and settings, and other data. Records
and data associated with third-party apps may also be stored on iCloud; for example, the iOS
app for WhatsApp, an instant messaging service, can be configured to regularly back up a
user’s instant messages on iCloud. Some of this data is stored on Apple’s servers in an
encrypted form but can nonetheless be decrypted by Apple.

93. In this case, I am investigating hacking of a victim network and the download
of nonpublic data and information, which necessitates the use of electronic devices and the
Internet. In my training and experience, evidence of who was using an Apple ID and from
where, and evidence related to criminal activity of the kind described above, may be found in
the files and records described above. This evidence may establish the “who, what, why,
when, where, and how” of the criminal conduct under investigation, thus enabling the United
States to establish and prove each element or, alternatively, to exclude the innocent from

further suspicion.

Affidavit of Joel Martini UNITED STATES ATTORNEY
STEWART STREET, SUITE
USAO #2018R01269 , SEATTLE, WASHINGTON 98101
(206) 553-7970
oO CO SN HD A BP WW NN

NO bho WN NO KH HY NY NN NY KH FH HK KF KH HSH KF KF KFS KS
oo sa NHN HH Fe WD NY YF COS OO CO ~s HD A F&F WY WY | &

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 41 of 70

94. The kinds of records maintained by Apple may help identify additional
fraudulent and illegal conduct, identify suspects (who often use false names, aliases, and
online monikers), and determine how stolen data was obtained, transferred, stored, and
possibly distributed. For example, the stored communications and files connected to an
Apple ID may provide direct evidence of the offenses under investigation. Based on my
training and experience, instant messages, emails, voicemails, photos, videos, and documents
are often created and used in furtherance of criminal activity, including to communicate and
facilitate the offenses under investigation.

95. In addition, the user’s account activity, logs, stored electronic communications,
and other data retained by Apple can indicate who has used or controlled the account. This
“user attribution” evidence is analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence. For example, subscriber information, email and
messaging logs, documents, and photos and videos (and the data associated with the
foregoing, such as geo-location, date and time) may be evidence of who used or controlled
the account at a relevant time. As an example, because every device has unique hardware
and software identifiers, and because every device that connects to the Internet must use an
IP address, IP address and device identifier information can help to identify which computers
or other devices were used to access the account. Such information also allows investigators
to understand the geographic and chronological context of access, use, and events relating to
the crime under investigation.

96. Account activity may also provide relevant insight into the account owner’s
state of mind as it relates to the offenses under investigation. For example, information on
the account may indicate the owner’s motive and intent to commit a crime (e.g., information
indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting account
information in an effort to conceal evidence from law enforcement).

97. Other information connected to an Apple ID may lead to the discovery of

additional evidence. For example, emails, instant messages, Internet activity, documents,

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Co ND WH BP WW NY

MN bP NHN HY NY NY NHN WKY NO = = HS KH HS HS HS S| S|
ao ~ DA HN SF WO NY KH DOD Oo CO ITD KH UH fF W NY | BS

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 42 of 70

and contact and calendar information can lead to the identification of co-conspirators and
instrumentalities of the crimes under investigation.

98. Therefore, Apple’s servers are likely to contain stored electronic
communications and information concerning subscribers and their use of Apple’s services.
In my training and experience, such information may constitute evidence of the crimes under
investigation including information that can be used to identify the account’s user or users.

BACKGROUND REGARDING GOOGLE SERVICES

99. In my training and experience, I have learned that Google provides a wide
variety of on-line services, including electronic mail (“e-mail”) access and instant messaging
(otherwise known as “chat” messaging), to the general public. Google provides subscribers
e-mail and chat accounts at the domain name “@gmail.com.” Google also allows
subscribers to register a custom domain name and set up Google services such as chat and e-
mail using that domain name instead of “@gmail.com.” Google also hosts domains and
provides a multitude of services that can be linked and managed through a common account.
A. Subscriber Records and Account Content

100. Subscribers obtain an account by registering with Google. When doing so, e-
mail providers like Google ask the subscriber to provide certain personal identifying
information. This information can include the subscriber’s full name, physical address,
telephone numbers and other identifiers, alternative e-mail addresses, and, for paying
subscribers, means and source of payment (including any credit or bank account number). In
my training and experience, such information may constitute evidence of the crimes under
investigation because the information can be used to identify the account’s user or users, and
to help establish who has dominion and control over the account.

101. E-mail providers typically retain certain transactional information about the
creation and use of each account on their systems. This information can include the date on
which the account was created, the length of service, records of log-in (i.e., session) times
and durations, the types of service utilized, the status of the account (including whether the

account is inactive or closed), the methods used to connect to the account (such as logging

Affidavit of Joel Martini jnirep STATES ATTORNEY
TEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo YN DBD A F&F W NY

NS wo NHN KH PO NH HN KN NY =] #- HS KS FS eS OS S| S|
oo a1 DB MH BF WN KF CO Oo Be ITH NM F&F WH N YF S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 43 of 70

into the account via Google’s websites), and other log files that reflect usage of the account.
In addition, e-mail providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular logins
to the account. Because every device that connects to the Internet must use an IP address, IP
address information can help to identify which computers or other devices were used to
access the e-mail account.

102. Insome cases, e-mail account users will communicate directly with an e-mail
service provider about issues relating to the account, such as technical problems, billing
inquiries, or complaints from other users. E-mail providers typically retain records about
such communications, including records of contacts between the user and the provider's
support services, as well records of any actions taken by the provider or user as a result of
the communications. In my training and experience, such information may constitute
evidence of the crimes under investigation, because the information can be used to identify
the account’s user or users.

103. In general, an e-mail that is sent to a Google subscriber is stored in the
subscriber’s “mail box” on Google’s servers until the subscriber deletes the e-mail. When
the subscriber sends an e-mail, it is initiated at the user’s computer, transferred via the
Internet to Google servers, and then transmitted to its end destination. Google often
maintains a copy of received and sent e-mails. Unless the sender specifically deletes an e-
mail from the Google server, the e-mail can remain on the system indefinitely. Even if the
subscriber deletes the e-mail, it may continue to be available on Google’s servers for some
period of time.

104. A sent or received e-mail typically includes the content of the message, source
and destination addresses, the date and time at which the e-mail was sent, and the size and
length of the e-mail. If an e-mail user writes a draft message but does not send it, that
message may also be saved by Google but may not include all of these categories of data.

105. In addition to e-mail and chat, Google offers subscribers numerous other

services including: Android, Blogger, Google Alerts, Google Calendar, Google Chrome

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
0 Oo YA A Bw HN

ww NO HO NH WH NH YH HN NK RK RK HK HK EF KF FE KE
eo J DH Nn FF WD NH | COD OBO BA HD A & WW NY | S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 44 of 70

Sync, Google Cloud Print, G-Suite, Google Developers Console, Google Drive, Google
Hangouts, Google Maps, Google Payments, Google Photos, Google Search Console, Google
Voice, Google+, Google Profile, Location History, Web & Activity, and YouTube, among
others. Thus, a subscriber to a Google account can also store files, including address books,
contact lists, calendar data, photographs and other files, on servers maintained and/or owned
by Google. For example, Google Calendar is a calendar service that users may utilize to
organize their schedule and share events with others. Google Drive may be used to store
data and documents, including spreadsheets, written documents (such as Word or Word
Perfect) and other documents that could be used to manage a website. Google Photos can be
used to create photo albums, store photographs, and share photographs with others and “You
Tube,” allows users to view, store and share videos. Google Search Console records a
Google account user’s search queries. And Google Web & Activity records certain browsing
history depending on whether the account holder is logged into their account. Like many
internet service companies, the services Google offers are constantly changing and evolving.

106. Google also offers a suite of cloud computing services that runs on the same
infrastructure that Google uses internally for its end-user products, such as Google Search
and YouTube. Alongside a set of management tools, it provides a series of modular cloud
services including computing, data storage, data analytics and machine learning to
customers.

107. Based upon my training and experience, all of these types of information may
be evidence of crimes under investigation. Stored e-mails and chats not only may contain
communications relating to crimes, but also help identify the participants in those crimes.
For example, address books and contact lists may help identify and locate co-conspirators.
Similarly, photographs and videos of co-conspirators may help identify their true identities,
as opposed to supposed identities that they have used in telephone or e-mail
communications. Documents (such as Google sheets used to communicate with victim
computers), may identify the scope of the criminal activity. And calendar data may reveal

the timing and extent of criminal activity. Search and browsing history can also be extremely

Affidavit of Joel Martini UNITED STATES ATTORNEY

USAO #2018R01269 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo eS SD OH SP WY HN

NO bw NH KH KWH NH NH YH NO KH RK RK BE RF PF EF EE ES
ea NID A FP WD HY KK TD Oo Oo DT DH A Bh WD YY KF CO

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 45 of 70

useful in identifying those using anonymous online accounts and may also constitute direct
evidence of the crimes under investigation to the extent the browsing history or search
history might include searches and browsing history related to computer intrusions, victims,
trafficking in stolen data and other evidence of the crimes under investigation or indications
of the true identity of the account users.

108. Google is also able to provide information that will assist law enforcement in
identifying other accounts associated with the SUBJECT ACCOUNT(S), namely,
information identifying and relating to other accounts used by the same subscriber. This
information includes any forwarding or fetching accounts’® relating to the SUBJECT
ACCOUNT/(S), all other Google accounts linked to the SUBJECT ACCOUNT(S) because
they were accessed from the same computer (referred to as “cookie overlap”), all other
Google accounts that list the same SMS phone number as the SUBJECT ACCOUNT(S),
all other Google accounts that list the same recovery e-mail address!’ as do the SUBJECT
ACCOUNTT(S), and all other Google accounts that share the same creation JP address as the
SUBJECT ACCOUNT(S). Information associated with these associated accounts will
assist law enforcement in determining who controls the SUBJECT ACCOUNT(S) and will
also help to identify other e-mail accounts and individuals relevant to the investigation.

B. Google Location History and Location Reporting

109. According to Google’s website, “Location Reporting” allows Google to
periodically store and use a device’s most recent location data in connection with the Google
Account connected to the device. “Location History” allows Google to store a history of
location data from all devices where a user is logged into their Google Account and have

enabled Location Reporting. According to Google “when you turn on Location Reporting

 

16 A forwarding or fetching account related to the SUBJECT ACCOUNT(S) would be a separate e-
mail account that can be setup by the user to receive copies of all of the e-mail sent to the SUBJECT
ACCOUNTS).
'T The recovery e-mail address is an additional e-mail address supplied by the user that is used by
Google to confirm your username after you create an e-mail account, help you if you are having
trouble signing into your Google account or have forgotten your password, or alert you to any
unusual activity involving user’s Google e-mail address.
Affidavit of Joel Martini UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
wo Co NIN DH A S&F YW KH —

Nm NM NY NY KY NM NY LY NYO EF RF Re BE RPO PEO REO Ell ES
oOo SND A FP WH KH KF CS Oo eH HN DH S&S W NY KF S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 46 of 70

for a device like your iPhone or iPad, it lets Google periodically store and use that device’s
most recent location data in connection with your Google Account.” How often Location
Reporting updates location data is not fixed. Frequency is determined by factors such as how
much battery life the device has, if the device is moving, or how fast the device is moving.
Google’s location services may use GPS, Wi-Fi hotspots, and cellular network towers to
determine an account holder’s location.

110. Based on the above, I know that if a user of the SUBJECT ACCOUNT(S)
utilizes a mobile device to access the respective account identified in Attachment A and has
not disabled location services on his or her device/s or through the Google account settings,
Google may have detailed records of the locations at which the account holders utilized the
mobile device/s. This type of evidence may further assist in identifying the account holders,
and lead to the discovery of other evidence of the crimes under investigation.

111. Iknow that Google’s Android service collects and stores identifying
information about an Android smart phone used to access the Google account, including the
International Mobile Equipment Identifier (IMEI), International Mobile Subscriber Identity
(IMSI), telephone number and mobile carrier code. I know that Google’s Location History
service periodically queries the physical location of a device that is currently accessing a
Google account through the device’s GPS, nearby Wi-Fi network IDs and cellular tower
information and records a history of device movements in Google’s servers.

PRESERVATION REQUESTS
112. On the listed dates, the FBI sent preservation requests to the Providers

requesting that they preserve all evidence related to the TARGET ACCOUNTS:

 

 

 

 

ACCOUNT . See a DATE
Twitter account @ryanrocks462 (SUBJECT ACCOUNT 1) 1/28/19
Twitter account @ryanrocks562 (SUBJECT ACCOUNT 2) 1/28/19
Discord account ryanrocks462#8138 (SUBJECT ACCOUNT 3) 1/28/19

 

 

 

 

Affidavit of Joel Martini phere srs ATTORNEY
TEWART STREET, SUITE
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo SN DH WH SF WY YN

moO wpe NY NH HN HN WN N NO HB KF FH HF HF KF KF KF KS KS
oO ss HN NN SF WD NY FH GS Oo CBC HS HR nH FP WH NH KS BS

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 47 of 70

 

 

 

Discord server “Ryan’s Underground Hangout” (SUBJECT 1/28/19
DISCORD SERVER)

“Apple ID: 1710515926, associated with ryanrocks462@icloud.com None
(SUBJECT ACCOUNT 7)

Account ID: 279578011651, associated with None
ryanrocks562@gmail.com (SUBJECT ACCOUNT 8)

 

 

 

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

113. Pursuant to Title 18, United States Code, Section 2703(g), this application and
affidavit for a search warrant seeks authorization to permit each Provider, and its agents and
employees, to assist agents in the execution of this warrant. Once issued, the search warrant
will be presented to the Provider with direction that it identify the account(s) described in the
corresponding Attachment A to this affidavit, as well as other subscriber and log records
associated with the account, as set forth in Section I of Attachment B to this affidavit.

114. The search warrant will direct the Provider to create an exact copy of the
specified account and records, including an exact copy of the contents of the hard disk drive
or drives installed on the server associated with the pertinent SUBJECT ACCOUNT(S), or
the original drives.

115. I, and/or other law enforcement personnel will thereafter review the copy of
the electronically stored data, and identify from among that content those items that come
within the items identified in Section II to Attachment B, for seizure.

116. Analyzing the data contained in the forensic image may require special
technical skills, equipment, and software. It could also be very time-consuming. Searching
by keywords, for example, can yield thousands of “hits,” each of which must then be
reviewed in context by the examiner to determine whether the data is within the scope of the
warrant. Merely finding a relevant “hit” does not end the review process. Keywords used
originally need to be modified continuously, based on interim results. Certain file formats,

moreover, do not lend themselves to keyword searches, as keywords, search text, and many

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
eo Oo ss DH HH FP WY LY

Ny Mw NM NM Bw NY NY NN NN He =] HS eS eS eS eS Sl
oO SN NHN ON BP WH HNO KE CO OO Oo HS DH NH FP WW HY KK OS

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 48 of 70

common e-mail, database and spreadsheet applications do not store data as searchable text.
The data may be saved, instead, in proprietary non-text format. And, as the volume of
storage allotted by service providers increases, the time it takes to properly analyze
recovered data increases, as well. Consistent with the foregoing, searching the recovered
data for the information subject to seizure pursuant to this warrant may require a range of
data analysis techniques and may take weeks or even months. All forensic analysis of the
data will employ only those search protocols and methodologies reasonably designed to
identify and seize the items identified in Section II of Attachment B to the warrant.
CONCLUSION

117. Based on the forgoing, I request that the Court issue the proposed search
warrants. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that - has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). Pursuant to 18
U.S.C. § 2703(g), the presence of a law enforcement officer is not required for the service or
execution of this warrant. Accordingly, by this Affidavit and Warrant I seek authority for
the government to search all of the items specified in Section I, Attachment B (attached
hereto and incorporated by reference herein) to the Warrant, and specifically to seize all of

the data, documents and records that are identified in Section II to that same Attachment.

if

if

if
Affidavit of Joel Martini UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo oe DAH BR Hw Ye

NO bv NHN bh KH HP KN KR RO wm Rm Rm ee
eo Dn wm” fF WwW YH KF CO OO HN DO FP WHO YP KF S&S

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 49 of 70

REQUEST FOR SEALING
118. I further request that the Court order that all papers in support of this
application, including the affidavit and search warrants, be sealed until further order of the
Court. These documents discuss an ongoing criminal investigation that is neither public nor
known to all of the target(s) of the investigation. Accordingly, there is good cause to seal

these documents because their premature disclosure may seriously jeopardize that

J oad Minin Affiant
Spetial Agent

Federal Bureau of Investigation

investigation.

SUBSCRIBED and SWORN to before me this 2 | __ day of February, 2019.

Worl barti11.—

HONORSBLE MARY ALICE THEILER
United States Magistrate Judge

Affidavit of Joel Martini UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
Else Seal SRLS SEATTLE, WASHINGTON 98101

(206) 553-7970
wo fo aT DH A SP WO NH

bd bw BD NH KO KO DO RD DR RO
oO SN DN OH SF YH HY KF CSC CO CO HS ON UB UlUhUN DUKE CUO

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 50 of 70.

ATTACHMENT A-1
Twitter Accounts to be Searched
The electronically stored data, information and communications contained in, related

to, and associated with, including all preserved data associated with the following account(s):

i User ID: 178776029, also known as “@ryanrocks462”

il. User ID: 715225783, also known as “@ryanrocks562”
(“SUBJECT ACCOUNTS?) as well as all other subscriber and log records associated with
each account, which are located at premises owned, maintained, controlled or operated by
Twitter, Inc., an e-mail provider headquartered at 1355 Market Street, Suite 900, San

Francisco, California.

Attachment A . UNITED STATES ATTORNEY

: . 700 STEWART STREET, SUITE 5200
USAO#2018R00157 SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo Oo ND UH FP WD LH RE

oo “sO & WwW bo ~~ Oo OO DB HD WT tS Wo NOOSE 6S

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 51 of 70

ATTACHMENT B-1

Items to be Seized

I. Information to be disclosed by Twitter, for search: -

To the extent that the information described in Attachment A-1 is within the

possession, custody, or control of Twitter, Inc. (“Provider”), regardless of whether such

information is located within or outside of the United States, including any e-mails, records,

files, logs, or information that has been deleted but is still available to Provider, or has been

preserved pursuant to a request made under 18 US.C. § 2703(f), the Provider is required to

| disclose the following information to the government for each account or identifier listed in

Attachment A-l:

(a) All “Tweets” (message posts) and Direct Messages sent, received, “favorited,”
or retweeted by the account, including all photographs, video clips, or images
included in those Tweets and Direct Messages, associated with the account

| from July 1, 2016 to the present;

(b) All identity and contact information, including full name, email address,
physical address (including city, state, and zip code), date of birth, gender,
hometown, occupation, and other personal identifiers;

(c) All past and current usernames, account passwords, and names associated with
the account; . an | .

(d) The dates and times at which the account and profile were created, and the
Internet Protocol (“IP”) address at the time of sign-up;

(ec) All IP logs and other documents showing the IP address, date, and time of each
login to the account;

(f) All data and information associated with the profile page, including
| photographs, biographies (“bios”), and profile backgrounds and themes;

(g) [BLANK]

(h) All photographs and images in the user gallery for the account;

UISAO #2018R01269 rev ra, Sue 0

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo YQ HN wn &—S WH BS =

NN YN NNN DN NY BY Be eB ee oe Be
oo ss DBD HH FF WD NY KH CO CO RDO HI DH HH FP W HP

pt
eS

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 52 of 70

(i)

G)

(k)
(I)

(m)
(n)
(0)
(P)
(q)

(r)

(s)

All location data associated with the account, including all information
collected by the “Tweet: With Location” service and information regarding -
locations where the account was accessed;

All information about the account’s use of Twitter’s link service, including all
longer website links that were shortened by the service, all resulting shortened

links, and all information about the number of times that a link posted by the

~ account was clicked;

All data and information that has been deleted by the user;
A list of all of the people that the user follows on Twitter (i.e., the user’s
“following” list); |

A list of all users that the account has “unfollowed” or blocked;

All “lists” created by the account, including friend or buddy lists;

All information on the “Who to Follow” list for the account;

All privacy and account settings;

All records of Twitter searches performed by the account, including all past |
searches saved by the account;

All information about connections between the account and third-party
websites and applications; .

All records pertaining to communications between Twitter and any person
regarding the user or the user’s Twitter account, including contacts with
support services, and all records of actions taken, including suspensions of the

account.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

Hf
Hf
Ht

Attachment B - 2 UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo SS HD WO FP WO KH

NO NY Bw NY WH NY NY HY YH HH RB RB BR Re Be ee Se
oo ~ NN & WW bo mm  &. Oo co ~)] QO NA a oa bo _ Co

 

 

Case 2:19-mj-00072-MAT “Document 1 Filed 02/21/19 Page 53 of 70

Il. Information to be seized by the government

‘ All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections 371
and 1349 (Conspiracy), 1028(a)(7) (Identity Theft); 1028A (Aggravated Identity Theft);
1029(a)(2) (Access Device Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking);

and 1343 (Wire Fraud); those violations occurring since at least October 2016 to the present,

including, for each account or identifier listed on Attachment A-1, information pertaining to

the following matters:

(a) Evidence of any attempt or plan to engage in computer hacking activity; access
to computers or servers of Nintendo or to files, information, or data related to
Nintendo products; the possession, use, or transfer of Nintendo authentication
credentials, stolen property, or files, information, or data related to Nintendo or
Nintendo products; research or reconnaissance about Nintendo products,
release dates, or developer tools;

(b) Evidence of prior contact with law enforcement, including the Federal Bureau
of Investigation (FBD;

(c) Evidence of the account user’s true name, identity and use of aliases or
monikers;

(d) | Evidence of the account user’s ownership, use, or access to other online
accounts, including, but not limited to, email, social media or networking (e.g.,

_ Twitter, Discord), cloud storage (e.g., Google Drive) accounts;

(e) Evidence of efforts to encrypt data or destroy evidence;

(f) Evidence indicating the account user’s state of mind as it relates to the crime
under investigation;

(g) All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or
who exercise in any way any dominion or control over the specified account;

(h) Any address lists or buddy/contact lists associated with the specified account;

USAO #2018K01269 . 700 Srewanr Smet, Sue 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo YN Dw BRB WwW WN Be

BO NHN Hw NH NHN HN NN Dw wm ee ee eS
oO sa HN OA BR WH NH Fe DS OO 8 OH UN Ulm SlUWwGeUN UU CUO

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 54 of 70

(i)

A)

(k)

(1)

(m)

All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the

instrumentalities, of the criminal violations of Title 18, United States Code,

described above.

All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephane or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number;

Any and all other log records, including IP address captures, associated with
the specified account;

Any records of communications between Provider, and: any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s
support services, as well as records of any actions taken by the provider or
subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about
matters relating to the offense conduct, as described in paragraph (a), above,
including records that help reveal their whereabouts. This includes, but is not

limited to, an individual referred to as “anon.”

Attachment B - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5200
USAO #2018R01269 ” SEA Ww. GTON 98101
(206) 553-7970
0 Oo YD UN & WD WH &

wo NY NY WH NY WV NY NV NN || | YF F| KF FO FE OOS
oo 4 BO ON SP WY NY SKY CO CO PO HS HR HH HS WY NY KY S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 55 of 70

ATTACHMENT A-2
Accounts to be Searched
The electronically stored data, information and communications contained in, related

to, and associated with, including all preserved data associated with the following account(s):

i. User ID: 451537312900317201, also known as username

“ryanrocks462#8138” (“SUBJECT ACCOUNT”)

ii. Server ID: 419619233622654986, also known as “Ryan’s

Underground Hangout” (“SUBJECT DISCORD SERVER”)
as well as all other subscriber and log records associated with each account, which are
located at premises owned, maintained, controlled or operated by Discord, Inc., an e-mail

provider headquartered at 444 De Haro St., Suite 200, San Francisco, California.

Attachment A UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5200
USAO#2018R00157 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eo IN KH NH SP WY NHN

NO wo NHN HO NY NH NHN NHN NO HH KF KF KF KF KF KF EF ES
oOo nN DH UO FF WD KY KH CO CO PHI DH BP WHY NH KH SO

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 56 of 70

ATTACHMENT B-2

Items to be Seized

I. Information to be disclosed by Discord, for search:

To the extent that the information described in Attachment A-2 is within the

possession, custody, or control of Discord, Inc. (“Provider”), regardless of whether such

information is located within or outside of the United States, including any e-mails, records,

files, logs, or information that has been deleted but is still available to Provider, or has been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to

disclose the following information to the government for each account or identifier listed in

Attachment A-?:

(a)

(b)

(c)
(d)

A copy or image of Server ID: 419619233622654986, also known as “Ryan’s
Underground Hangout” (SUBJECT DISCORD SERVER);

The contents of all chats, posts or direct messages associated with the
SUBJECT ACCOUNT (User ID: 451537312900317201, also known as
username “ryanrocks462#8138”) from July 1, 2016 or account creation,
whichever is earlier, to the present, including any uploaded images or video
clips, stored or preserved copies of posts or direct messages associated with the
account, draft messages, the date and time at which each message was sent or
received or a post was made, participants in the particular chat; and the identity
of the sender or receiver of each direct message;

Past and current profile(s) for the SUBJECT ACCOUNT;

All subscriber records regarding the user of the SUBJECT ACCOUNT and
the owner of the SUBJECT DISCORD SERVER, to include full name, birth
date, contact email address, physical address, telephone numbers and other
identifiers, records of session times and durations, the date on which the
account was created, the length of service, the IP address used to register the
account, log-in IP addresses associated with session times and dates, account

status, alternative e-mail addresses provided during registration, methods of

Attachment B - | UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO ee ND OH SP W HY

NO bo NY B BHO NY YN NN NO KR HR HR RR RP HF KF Se Ee
oo nN DS tO BS WY NY SK CT OO Ce HN KH OH SF WH KH S| SC

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 57 of 70

(e)

(f)

(g)
(h)

(i)

(i)

(k)

())

(m)

(n)

connecting, log files, and means and source of payment (including any credit
or bank account number); |

All past and current usernames, account passwords, and names associated with
the SUBJECT ACCOUNT;

A list of all accounts associated with the SUBJECT ACCOUNT, including,
but limited to, any email, social media or networking, or cloud storage account;
The types of service utilized associated with the SUBJECT ACCOUNT;

Log of all voice or video chats associated with the SUBJECT ACCOUNT,
including, but not limited to, the date/time, duration, and participants involved;
All “lists” created or stored at any time by a user of the SUBJECT
ACCOUNT, including “friend list,” address books, contact and buddy lists;
All stored photographs, images, or video clips associated with the SUBJECT
ACCOUNT;

A list of all Discord “servers” in which the SUBJECT ACCOUNT was a
member or participant, from July 1, 2016 or account creation, whichever is
earlier, to the present;

All privacy and account settings;

All location data associated with the SUBJECT ACCOUNT, including all
information regarding locations where the account was accessed;

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of

actions taken.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

ff

if

Hf
Attachment B - 2 UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co 6S Ss DH A SF WY KH

NO wo NY NY WH NH NV HN NO | | — —& Ff FF HF KF KF
oO Ss BH ON SF WH NY S&S Oo Ce HS HD nN & WD YK S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 58 of 70

II. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections 371
and 1349 (Conspiracy), 1028(a)(7) (Identity Theft); 1028A (Aggravated Identity Theft);
1029(a)(2) (Access Device Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking);

and 1343 (Wire Fraud), those violations occurring since at least October 2016 to the present,

including, for each account or identifier listed on Attachment A-2, information pertaining to

the following matters:

(a) — Evidence of any attempt or plan to engage in computer hacking activity; access
to computers or servers of Nintendo or to files, information, or data related to
Nintendo products; the possession, use, or transfer of Nintendo authentication
credentials, stolen property, or files, information, or data related to Nintendo or
Nintendo products; research or reconnaissance about Nintendo products,
release dates, or developer tools;

(b) Evidence of prior contact with law enforcement, including the Federal Bureau
of Investigation (FBI);

(c) Evidence of the account user’s true name, identity and use of aliases or
monikers;

(d) | Evidence of the account user’s ownership, use, or access to other online
accounts, including, but not limited to, email, social media or networking (e.g.,
Twitter, Discord), cloud storage (e.g., Google Drive) accounts;

(e) Evidence of efforts to encrypt data or destroy evidence;

(f) Evidence indicating the account user’s state of mind as it relates to the crime
under investigation;

(g) All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or
who exercise in any way any dominion or control over the specified account;

(h) Any address lists or buddy/contact lists associated with the specified account;

Attachment 3 NITED STATES ATTORNEY

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo SD DH WH BP WH LY

bo NO bw NY NHB WB NY WH NO KH HH KK HF HF KF FEF EF S|
Oo st HN NN SF WY NY KF So CO PO HS DH NH Se WH HS | &

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 59 of 70

(j)

(k)

(I)

(m)

All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the
instrumentalities, of the criminal violations of Title 18, United States Code,
described above.

All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephone or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number;

Any and all other log records, including IP address captures, associated with
the specified account;

Any records of communications between Provider, and any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s
support services, as well as records of any actions taken by the provider or
subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about
matters relating to the offense conduct, as described in paragraph (a), above,
including records that help reveal their whereabouts. This includes, but is not

limited to, an individual referred to as “anon.”

Attachment B - 4 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101

(206) 553-7970
0 Oo ND DR A eB WY eS

NM NO bo BP KH PO BP BR DR SS SE eS SS Se
ao ~~ TN NN Re WHO NY FS SF CO fe HS DH NH FP WD NH S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 60 of 70

ATTACHMENT A-3
Apple Accounts to be Searched
The electronically stored data, information and communications contained in, related

to, and associated with, including all preserved data associated with the following account(s):

Apple ID: 1710515926, associated with ryanrocks462@icloud.com

(“SUBJECT ACCOUNT”)
as well as all other subscriber and log records associated with each account, which are
located at premises owned, maintained, controlled or operated by Apple, Inc., an e-mail

provider headquartered at One Apple Park Way, Cupertino, California.

Attachment A UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5200
USAO#2018R00157 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo “NI HD MN FP WH WN

wm wo NO NY WN WH KY NY LB | RH HH | HS SF eS S| S|
o sa HN OH BP WD HY KH DOD Oo CSO HT DN Fh WH NY KS S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 61 of 70

ATTACHMENT B-3

Items to be Seized

I. Information to be disclosed by Apple, for search:

To the extent that the information described in Attachment A-3 is within the

possession, custody, or control of Apple, Inc. (“Provider”), regardless of whether such

information is located within or outside of the United States, including any e-mails, records,

files, logs, or information that has been deleted but is still available to Provider, or has been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to

disclose the following information to the government for each account or identifier listed in

Attachment A-3:

(a)

(b)

All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers, email addresses
(including primary, alternate, rescue, and notification email addresses, and
verification information for each email address), the date on which the account
was created, the length of service, the IP address used to register the account,
account status, methods of connecting, and means and source of payment
(including any credit or bank account numbers);

All records or other information regarding the devices associated with, or used
in connection with, the account (including all current and past trusted or
authorized iOS devices and computers, and any devices used to access Apple
services), including serial numbers, Unique Device Identifiers (“UDID”),
Advertising Identifiers (“IDFA”), Global Unique Identifiers (“GUID”), Media
Access Control (“MAC”) addresses, Integrated Circuit Card ID numbers
(“ICCID”), Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifiers (““MEID”), Mobile
Identification Numbers (“MIN”), Subscriber Identity Modules (“SIM”),
Mobile Subscriber Integrated Services Digital Network Numbers
(“MSISDN”), International Mobile Subscriber Identities (““IMSI”), and

Attachment B - 1 . UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo ND A NH B&B WH HY

mo bw NHN BH WH NHN NHN WN NHN = = HS HF KS Se eS OO eS ll Sl
oOo nN DH TO FP WD YO KH DOD CO BH DH TH FP WW HP KF &

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 62 of 70

(c)
(d)

(e)

(f)

(g)
(h)

(i)

International Mobile Station Equipment Identities (“IMEI”);

All stored photographs, video clips, or images;

The contents of all files and other records stored on iCloud, including all iOS
device backups, all Apple and third-party app data, all files and other records
related to iCloud Photo Sharing, My Photo Stream, iCloud Photo Library,
iCloud Drive, and all address books, contact and buddy lists, notes, reminders,
calendar entries, images, videos, voicemails, device settings, and bookmarks;
All activity, connection, and transactional logs for the account (with associated
IP addresses including source port numbers), including FaceTime call
invitation logs, mail logs, iCloud logs, iTunes Store and App Store logs
(including purchases, downloads, and updates of Apple and third-party apps),
messaging and query logs (including iMessage, SMS, and MMS messages),
My Apple ID and iForgot logs, sign-on logs for all Apple services, Game
Center logs, Find my iPhone logs, logs associated with iOS device activation
and upgrades, and logs associated with web-based access of Apple services
(including all associated identifiers);

All records and information regarding locations where the account was
accessed, including all data stored in connection with Location Services;

All records pertaining to the types of service used;

All files, keys, or other information necessary to decrypt any data produced in
an encrypted form, when available to Apple (including, but not limited to, the
keybag.txt and fileinfolist.txt files);

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of

actions taken.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

Attachment B - 2 UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo © NH WT HBP WH YH eK

Oo WH NH NH NY NH HY NHN KH kK Ff FS FSF KS eS OS lS lh ES le
eo NN WH SF WY HY KH DTD CO Oo HS DH NH F&F WO NY KK &

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 63 of 70

II. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections 371
and 1349 (Conspiracy), 1028(a)(7) (Identity Theft); 1028A (Aggravated Identity Theft);
1029(a)(2) (Access Device Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking);

and 1343 (Wire Fraud), those violations occurring since at least October 2016 to the present,

including, for each account or identifier listed on Attachment A-3, information pertaining to

the following matters:

(a) Evidence of any attempt or plan to engage in computer hacking activity; access
to computers or servers of Nintendo or to files, information, or data related to
Nintendo products; the possession, use, or transfer of Nintendo authentication
credentials, stolen property, or files, information, or data related to Nintendo or
Nintendo products; research or reconnaissance about Nintendo products,
release dates, or developer tools;

(b) Evidence of prior contact with law enforcement, including the Federal Bureau
of Investigation (FBI);

(c) Evidence of the account user’s true name, identity and use of aliases or
monikers;

(d) Evidence of the account user’s ownership, use, or access to other online
accounts, including, but not limited to, email, social media or networking (e.g.,
Twitter, Discord), cloud storage (e.g., Google Drive) accounts;

(e) Evidence of efforts to encrypt data or destroy evidence;

(f) Evidence indicating the account user’s state of mind as it relates to the crime
under investigation;

(g) All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or
who exercise in any way any dominion or control over the specified account;

(h) Any address lists or buddy/contact lists associated with the specified account;

Attachment 3 UNITE STATES ATTORNEY

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND NH FSF WY NN

NY bo NN WY NN NY NY N NO Fe FF FEF FEO ESO ESO
oo 4) HN Ww SP WH HY FF CO l(OUllUlUmmOOULULU DUN OU UP UU UKE CUS

—

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 64 of 70

(i)

G)

(k)

(1)

(m)

All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the
instrumentalities, of the criminal violations of Title 18, United States Code,
described above.

All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephone or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number;

Any and all other log records, including IP address captures, associated with
the specified account;

Any records of communications between Provider, and any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s
support services, as well as records-of any actions taken by the provider or
subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about
matters relating to the offense conduct, as described in paragraph (a), above,
including records that help reveal their whereabouts. This includes, but is not

limited to, an individual referred to as “anon.”

Attachment B - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5200
USAO #2018R01269 SEATTLE, WASHINGTON 98101
(206) 553-7970
oO So SN DO UO SF WY NY

NY Nw BH NH KH LH KH WN HN HK HK KF KF KF KrF KF KF KS Re

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 65 of 70

ATTACHMENT A-4
Google Accounts to be Searched

The electronically stored data, information and communications contained in, related
to, and associated with, including all preserved data associated with the following account(s):

| Account ID: 279578011651, associated with ryanrocks562@gmail.com

(“SUBJECT ACCOUNT”)

as well as all other subscriber and log records associated with each account, which are
located at premises owned, maintained, controlled or operated by Google, LLC, an e-mail

provider headquartered at 600 Amphitheatre Parkway, Mountain View, California.

Attachment A UNITED STATES ATTORNEY
USAQO#2018R00157 700 STEWART STREET, SUITE 5200
SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo fo ND NH BR WH LY re

NO pO NY NY NY WN NY WH NN KK KH HH FF HF KF HF OS eS
ao sSNA UN & WH HH SS SF OO SB HI DH HH fF WD Hw =| S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 66 of 70

ATTACHMENT B-4

Items to be Seized

I. Information to be disclosed by Google, for search:

To the extent that the information described in Attachment A-4 is within the

possession, custody, or control of Google, LLC (“Provider”), regardless of whether such

information is located within or outside of the United States, including any e-mails, records,

files, logs, or information that has been deleted but is still available to Provider, or has been

preserved pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to

disclose the following information to the government for each account or identifier listed in

Attachment A-4:

(a)

(b)
(c)

(d)
(e)

(f)

All subscriber records associated with the specified account, including 1)
names, email addresses, and screen names; 2) physical addresses; 3) records of
session times and durations; 4) length of service (including start date) and
types of services utilized; 5) telephone or instrument number or other
subscriber number or identity, including any temporarily assigned network
address such as internet protocol address, media access card addresses, or any
other unique device identifiers recorded by Google in relation to the account;
6) account log files (login IP address, account activation IP address, and IP
address history); 7) detailed billing records/logs; 8) means and source of
payment; and 9) lists of all related accounts;

Google Web & Activity content, including information and records for web
browsing activity, from July 1, 2016 to the present;

Any records for search history from July 1, 2016 to the present;

The types of service utilized;

Records (not including content) regarding any Google Drive or other cloud
storage account associate with the account, to include the registration or
opening date, the storage capacity, and activity log;

All IP logs and other documents showing the IP address, date, and time of each

Attachment B - | UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO eS sa DH OH SP W NY

NO NO NY NO KN WV NN YN NV KH KH HF HF FH FF FSF ES SS
oOo nN DN UH FB WO HY KH OD OO CO DDH A F&F W LHP KK S&S

 

 

Case 2:19-mj-00072-MAT Document 1 Filed 02/21/19 Page 67 of 70

login to the account;

(g) | All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

Hf

Hf

//
Attachment B - 2 UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo wo NID UN HP WY NHN

mo wpo Bw NHN WH HK KO LO KR ER Be Se eS SE eS S| lS le
on TN UO SF WD HY YF DBD OO CS HD DH Hh WW NY KH OS

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 68 of 70

II. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections 371
and 1349 (Conspiracy), 1028(a)(7) (Identity Theft); 1028A (Aggravated Identity Theft);
1029(a)(2) (Access Device Fraud); 1030(a)(2), (4) and (5)(A) (Computer Fraud/Hacking);

and 1343 (Wire Fraud), those violations occurring since at least October 2016 to the present,

including, for each account or identifier listed on Attachment A-4, information pertaining to

the following matters:

(a) Evidence of any attempt or plan to engage in computer hacking activity; access
to computers or servers of Nintendo or to files, information, or data related to
Nintendo products; the possession, use, or transfer of Nintendo authentication
credentials, stolen property, or files, information, or data related to Nintendo or
Nintendo products; research or reconnaissance about Nintendo products,
release dates, or developer tools;

(b) Evidence of prior contact with law enforcement, including the Federal Bureau
of Investigation (FBI); |

(c) | Evidence of the account user’s true name, identity and use of aliases or
monikers;

(d) Evidence of the account user’s ownership, use, or access to other online
accounts, including, but not limited to, email, social media or networking (e.g.,
Twitter, Discord), cloud storage (e.g., Google Drive) accounts;

(ec) Evidence of efforts to encrypt data or destroy evidence;

(f) | Evidence indicating the account user’s state of mind as it relates to the crime
under investigation;

(g) All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or
who exercise in any way any dominion or control over the specified account;

(h) Any address lists or buddy/contact lists associated with the specified account;

ee Se

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo S®& tN DH UH FH WD NH

NO NO NH HO NY WN NY NY HN HH HS HH KK HS He eS ES eS
oOo ~s DN UN Se WY HY SK CO OO CO HID DH UH F&F W NY KH &S

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 69 of 70

(i)

Gj)

(k)

(1)

(m)

All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the
instrumentalities, of the criminal violations of Title 18, United States Code,
described above.

All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephone or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number;

Any and all other log records, including IP address captures, associated with

the specified account;

Any records of communications between Provider, and any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s
support services, as well as records of any actions taken by the provider or
subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about
matters relating to the offense conduct, as described in paragraph (a), above,
including records that help reveal their whereabouts. This includes, but is not

limited to, an individual referred to as “anon.”

Attachment B - 4 UNITED STATES ATTORNEY
USAO #2018R01269 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO fo ND UO FF WwW NH

mM bP bh NHN NHN BH NY BH HN =| = §— HS BS BSF eS eS S|
oOo sa DA UH SF WY NY YF DCD OO Oe ID HD A FF WD NY KK S&S

 

 

Case 2:19-mj-00072-MAT Document1 Filed 02/21/19 Page 70 of 70

CERTIFICATE OF AUTHENTICITY OF DOMESTIC RECORDS
PURSUANT TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)

L, , attest, under penalties of perjury by the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

 

contained in this certification is true and correct. I am employed by , and my

title is . Iam qualified to authenticate the records attached

 

hereto because I am familiar with how the records were created, managed, stored, and
retrieved. I state that the records attached hereto are true duplicates of the original records in

the custody of . The attached records consist of

 

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of , and they were made by as a
regular practice; and

ob. such records were generated by ’s electronic process or
system that produces an accurate result, to wit:

1. the records were copied from electronic device(s), storage medium(s),
or file(s) in the custody of in a manner to ensure that they are true
duplicates of the original records; and

2. the process or system is regularly verified by , and
at all times pertinent to.the records certified here the process and system functioned properly
and normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of
the Federal Rules of Evidence.

 

Date Signature
Certificate of Authenticity UNITED STATES ATTORNEY
USAO#2018R00157 700 STEWART STREET, SUITE 5200

SEATTLE, WASHINGTON 98101
(206) 553-7970
